t c no united_states tax_court riggs national corporation subsidiaries f k a riggs national bank and subsidiaries petitioner v commissioner of internal revenue respondent docket no date p regularly made and participated in loans to borrowers located in foreign countries including brazil it was one of hundreds of banks that were involved in the restructuring of brazil's foreign debt as required by brazilian law various non-tax-immune brazilian borrowers paid brazilian withholding_tax on their net loan interest remittances to p during through although the brazilian supreme court had held that under article of the brazilian constitution tax-immune brazilian governmental entities like the central bank were not liable to pay withholding_tax on their net loan interest remittances to foreign lenders beginning in the central bank purportedly paid withholding_tax on its brazilian restructuring debt interest remittances to p on its income_tax returns for through p claimed a foreign_tax_credit under sec_901 i r c for the purported withholding_tax payments made by the central bank and other brazilian borrowers on their net loan interest remittances to p held the withholding_tax paid_by non-tax- immune brazilian borrowers is potentially creditable to p but must be reduced under sec_4 f ii temporary income_tax regs fed reg date and sec_1_901-2 income_tax regs by the pecuniary benefit the borrowers received from the brazilian government 89_tc_765 norwest corp v commissioner tcmemo_1992_282 affd 69_f3d_1404 8th cir continental ill corp v commissioner tcmemo_1988_318 affd without published opinion sub nom 919_f2d_1492 11th cir affd in part and revd in part 998_f2d_513 7th cir followed held further p is not legally liable for brazilian tax on the brazilian restructuring debt interest remittances it received from the central bank under brazilian law p was not required to pay brazilian tax and neither it nor the central bank had a legal liability to pay the withholding_tax the purported central bank withholding_tax payments are not creditable to p because these purported payments were noncompulsory amounts and not a tax to brazil sec_1_901-2 income_tax regs joel v williamson thomas c durham scott m stewart richard m timmel patricia anne flaming and kim marie boylan for petitioner theodore j kletnick william g merkle diane p thaler paul s manning rajiv madan mary ann amodeo and janice e lamartine for respondent jacobs judge respondent determined deficiencies in the federal_income_tax of petitioner riggs national corporation subsidiaries formerly known as riggs national bank and subsidiaries the dispute involves petitioner's entitlement to foreign_tax_credit under sec_9011 for brazilian taxes withheld on interest_income petitioner received during the years through as a result of its loans to brazilian borrowers the primary issues for decision are as follows whether petitioner is legally liable for the brazilian withholding_tax purportedly paid_by its brazilian borrowers on their net loan interest remittances to petitioner the legal liability issue whether the alleged withholding_tax paid_by the banco do central brazil central bank on its brazilian restructuring debt interest remittances to petitioner is a noncompulsory amount and thus not a tax to brazil the central bank issue and whether a subsidy equal to a percentage of the tax withheld that borrowers received from the brazilian government during the period from date through date reduces the amount of foreign_tax_credit allowable to petitioner the subsidy pecuniary benefit issue to a major extent the legal liability and subsidy pecuniary benefit issues have been previously dealt with in norwest corp v unless otherwise indicated all statutory reference sec_1 are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure commissioner tcmemo_1992_282 affd 69_f3d_1404 8th cir first chicago corp v commissioner tcmemo_1991_44 continental ill corp v commissioner tcmemo_1988_318 affd without published opinion sub nom 919_f2d_1492 11th cir affd in part and revd in part 998_f2d_513 7th cir and 89_tc_765 however none of those cases involved withholding_tax paid_by a tax-immune brazilian governmental entity borrower like the central bank here on its brazilian restructuring debt interest remittances findings_of_fact some of the facts have been stipulated and are found accordingly the parties have further stipulated in evidence portions of the trial transcripts in the continental illinois and nissho iwai cases and various exhibits related to the testimony of certain witnesses in those cases a background petitioner's principal_place_of_business was in washington d c at the time the petition was filed riggs national corporation is the parent company of a group of corporations which filed consolidated income_tax returns for the years in issue its wholly owned subsidiary riggs national bank regularly made and participated in loans to borrowers located in foreign countries including brazil b foreign loans and the brazilian economy in general in brazil incurred a trade deficit of dollar_figure billion as a result of higher prices charged for oil due to the energy crisis at that time a trade deficit of this size was large for brazil after brazil greatly increased its reliance on foreign debt its foreign debt increased dramatically from to and the ratio of brazil's total foreign debt to its foreign_currency reserves grew larger the brazilian government sought to reduce brazil's trade deficit by decreasing imports increasing exports and encouraging foreign borrowing for internal domestic development it hoped to increase the country's productive capacity by stimulating greater investment in steel oil pulp and paper aluminum petrochemical products fertilizers capital goods and other capital items brazil's currency the cruzeiro was not convertible to foreign_currency in international markets although the cruzeiro was freely tradeable as a practical matter foreign parties outside of brazil would not accept payment in cruzeiros brazil needed to maintain adequate foreign_currency reserves to engage in international trade to finance its trade deficit during through the brazilian government sought to maintain a foreign_currency reserve of about dollar_figure billion for this purpose during brazilian borrowers generally were reluctant to take out foreign loans because the central bank required a minimum term for foreign loans which varied from to years although the brazilian government sought to decrease the effects of inflation through an indexing system in taking out a long-term foreign loan a brazilian borrower incurred a substantial risk that a decline in the exchange rate for the cruzeiro as a result of domestic inflation could increase the cost of the loan to increase foreign borrowing the brazilian government provided incentives to brazilian borrowers in order to overcome their reluctance to take out foreign loans these incentives included the pecuniary benefit the resolution loan program and the resolution loan program all of which are more fully discussed infra until about lending to brazilian borrowers was quite profitable for many foreign lenders including some major u s banks the interest rate spreads ie the interest rate charged on a loan less the cost of the loan funds to the lender on brazilian loans were higher than the interest rate spreads on loans made in many other countries in addition the ability to claim foreign tax_credits significantly enhanced the after-tax_income some foreign lenders derived with respect to their brazilian loans c brazilian regulation of foreign lending brazil imposes restrictions on the receipt and exchange of foreign_currency by law all loans from foreign lenders to brazilian borrowers must be registered with and approved by the central bank through the registration process the central bank sets the range of acceptable interest rates and periodically establishes the minimum repayment terms of loans once the central bank approved a loan the lender remitted the proceeds in foreign_currency to the borrower via a commercial bank in brazil the brazilian bank converted the foreign_currency into brazilian currency by means of an exchange contract whereby the borrower sold the foreign_currency to the bank for brazilian currency at the official exchange rate periodically set by the central bank the brazilian borrower received a certificate of registration that enabled the borrower to effect payment of interest and principal in the foreign_currency in which the loan was made on each payment_date the borrower purchased foreign_currency from a brazilian bank at the official exchange rate the brazilian bank then tendered the foreign_currency to the foreign lender d payment of the withholding_tax generally where withholding_tax is required brazilian law prohibited remittance of an interest payment to a foreign lender without proof of payment of the withholding_tax on interest remitted abroad under brazilian law the borrower initiated payment of the withholding_tax by submitting a documento de arrecadacao de receitas federais darf and the accompanying tax payment to a commercial brazilian bank any bank making an interest payment in foreign_currency which was subject_to brazilian tax would require a completed darf and payment of the tax as evidence that the proper amount of the tax had been paid e net loans and gross loans in making loans to borrowers in brazil and other countries it was an accepted and common practice among foreign lenders to require that interest payments be made to them on a net quoted basis a net loan is a loan in which the lender and the borrower have agreed that all specified_payments of principal and interest to the lender under the loan contract will be made net of any applicable brazilian taxes under brazilian law when the brazilian borrower under a net loan assumes the burden of the withholding_tax the amount of interest remitted is considered net of tax and an adjustment known as a gross-up is required to be made for purposes of computing the withholding_tax this gross-up adjustment would be computed as follows grossed-up interest net interest - withholding_tax rate the borrower prepared the darf and delivered a copy of it and the registration certificate to the brazilian bank handling the payment of interest through a foreign exchange contract the bank recorded the amount of interest and tax on the certificate of registration and submitted the certificate exchange contract and darf to the central bank for approval upon approval by the central bank the bank remitted the interest to the foreign lender and returned to the borrower a stamped copy of the darf the certificate of registration stamped and a copy of the exchange contract the borrower sent a copy of the darf to the foreign lender which then had proof the darf that the withholding_tax was paid the lender performed no act in brazil for the collection of tax in contrast to a net loan a gross loan is a loan in which there is no contractual agreement between the borrower and foreign lender to pay taxes imposed by the borrower's country with a gross loan the brazilian borrower will deduct withholding taxes that are due from the interest specified under the loan contract and will pay the lender the gross interest net of taxes from through net loans generally were the predominant type of loan extended by foreign lenders to borrowers in brazil with a net loan the foreign lender shifts the risk of any increase in taxes imposed by the borrower's country to the borrower correspondingly in a net loan the borrower not the foreign lender will benefit from any reduction in or waiver of taxes imposed by the borrower's country f institution of the subsidy pecuniary benefit under decree-law big_number enacted date the brazilian minister of finance was given discretion to grant a reimbursement or reduction of or exemption from the withholding_tax on interest provided the borrower's costs were reduced the loan was of national interest the loan met the minimum repayment term set by the national monetary council and the loan complied with other conditions set forth by the ministry of finance the national monetary council is a government agency responsible for economic programs its members include the finance minister the central bank's president and representatives of the largest brazilian commercial banks the finance minister presides over the council's meetings the council acts through the central bank decree-law big_number which was enacted on date authorized the national monetary council to temporarily reduce the income_tax on interest commissions and expenses remitted to persons residing or domiciled abroad on the same date that decree-law big_number was enacted date the central bank issued resolution which temporarily reduced the tax on interest commissions and expenses received on currency loans registered with the central bank from percent to percent decree-law big_number enacted date amended decree-law big_number and allowed the national monetary council to reduce the income_tax on interest commissions and expenses remitted to persons resident or domiciled abroad or grant pecuniary benefits to brazilian borrowers receiving loans in foreign_currency on date the central bank issued resolution which revoked resolution thereby reinstating the 25-percent withholding_tax on interest commissions and expenses paid on currency loans registered with the central bank g mechanics and amount of the subsidy pecuniary benefit on the same day that the 25-percent tax on interest was reinstated ie date the central bank issued resolution which provided that borrowers taking out foreign loans duly registered with the central bank would receive a pecuniary benefit equal to percent of the tax paid on interest commissions and expenses due on such loans also on date the central bank issued circular which provided in part a a darf would be used for the payment of the percent income_tax on interest resulting from foreign_currency loans b on the date of payment the banking establishment receiving the payment would by means of a credit to the borrower's account pay the borrower the equivalent of percent of the income_tax and c the banking establishment receiving the tax payment would debit its own account entitled pecuniary benefit- d l big_number and would charge the total value of the pecuniary benefit against the central bank on date the pecuniary benefit was reduced to percent of the tax on date the pecuniary benefit was increased to percent of the tax on date the pecuniary benefit was reduced to percent of the tax and on date the pecuniary benefit was reduced to zero h resolution loans many brazilian companies that needed working_capital were not able to provide foreign lenders with adequate financial information or proper guaranties to obtain a loan to provide brazilian companies with the funds needed for their development and in keeping with the brazilian government's efforts to develop the country's economy and generate foreign exchange the central bank issued resolution on date resolution permitted certain brazilian banks to borrow funds from abroad for the the parties have stipulated and agreed to use june as the date for all purposes relating to the reduction of the subsidy to zero in this case specific purpose of relending repassing the corresponding borrowed funds in brazilian currency to brazilian companies repass borrowers the charges paid_by a repass borrower to a brazilian bank were in the same proportion as the charges paid_by the brazilian bank to the foreign lender the loan between the foreign lender and the brazilian bank was independent of the loan between the brazilian bank and the repass borrower the foreign lender had no legal relationship with the repass borrower and in general did not know the repass borrower's identity foreign loans which were repassed under resolution were subject_to the same restrictions on the receipt and exchange of foreign_currency as other foreign loans circular provided that in the case of a resolution loan the bank receiving the foreign loan was required to transfer the total value of the pecuniary benefit to the borrower receiving the repass funds and in cases in which the foreign loan was transferred to several repass borrowers the pecuniary benefit was transferred proportionately to each of such borrowers i details of repass borrowing under resolution generally a foreign lender was concerned only with the credit risk of the brazilian bank the initiative to borrow foreign funds for lending to local companies under resolution was that of the brazilian bank which would repass loans if and when local borrowers were available in making resolution loans to brazilian banks foreign lenders generally assumed that the brazilian bank would repass its cost of funds the cost of the foreign lender's loan and charge a spread or commission to the repass borrower the brazilian bank was allowed to charge its borrower only a repass commission the repass commission was usually calculated as a set percentage per year of the principal balance of the repass loan the amount of the repass commission was the same as the commission charged for other types of loans during the years in issue there was no limit on repass commissions and the commission was as high as percent depending upon the individual repass borrower's credit except for the term of the loan all other financial conditions of the loan between the brazilian bank and the repass borrower had to be the same as those between the foreign lender and the brazilian bank if the interest rate charged by the foreign lender to the brazilian bank was net of the brazilian withholding_tax then the interest rate payable by the repass borrower was likewise net of the brazilian withholding_tax if the brazilian bank was entitled to a pecuniary benefit then it passed on the benefit to the repass borrower the transfer of the pecuniary benefit from the brazilian bank to the repass borrower reduced the repass borrower's cost of the repass loan and thus encouraged foreign borrowing beginning in resolution funds not utilized in repass operations could be deposited with the central bank when such funds were deposited the central bank paid the interest on the foreign loan and if there was a net loan involved no withholding_tax was paid with respect to the central bank's interest payment j resolution as a result of the historically high inflation in brazil and the periodic currency exchange devaluations the national monetary council issued on date resolution which authorized borrowers of registered foreign_currency loans to hedge cruzeiros intended to be used for payments on the loans against currency exchange devaluations by depositing foreign funds at the borrower's brazilian bank pursuant to resolution the borrower would purchase the funds to be deposited at its brazilian bank at the official exchange rate the foreign funds remained on deposit until such time as the borrower was required to make payment to the lender the foreign_currency deposited at the borrower's bank was then transferred to the central bank which paid days prior to the date the borrower was required to make payment to the lender interest on the deposited funds at a rate equal to that payable by the brazilian borrower to the foreign lender as set forth in the certificate of registration to the extent that interest was paid to the foreign lender with funds deposited in the central bank the brazilian borrower had no obligation to withhold income taxes thereon correspondingly the brazilian borrower received no subsidy if the program loan was a gross loan the central bank would pay the withholding_tax due on the interest payable to the foreign lender during the period the funds were deposited in the central bank if the program loan was a net loan the central bank would pay no withholding_tax with respect to the interest payable to the foreign lender k brazilian tax law in general the brazilian tax system is divided into three types of authority the federal constitution of brazil federal constitution the national tax code and ordinary federal state and municipal legislation the federal constitution divides the authority to tax among the federal government the states and the municipalities of brazil pursuant to article of the federal constitution the federal government has authority to impose all types of taxes including a tax on income except as otherwise granted by the federal constitution to the states or municipalities the national tax code is a complementary law and has an authoritative status below that of the federal constitution but above that of ordinary laws where the national tax code conflicts with an ordinary law the national tax code will prevail article of the federal constitution provides that the federal government states and municipalities are to enjoy immunity from taxation of their income assets and operations article further extends this immunity from taxation to autarquias ie autonomous governmental entities like the central bank the national tax code establishes the parameters within which the taxing authority of the federal government states and municipalities may be exercised it does not in and of itself create or impose any taxes article of the national tax code specifies that the legal nature of a tax is determined by its generating factor that is the taxable_event the name and other formal characteristics of the tax are irrelevant to the legal nature of the tax article of the national tax code generally provides that an entity's immunity or exemption from tax will not relieve it of its obligation to collect withholding taxes that are due with respect to its income remittances to third parties article of the national tax code divides tax obligations into principal and accessory obligations the principal obligation is created by the taxable_event and has as an objective the payment of tax the accessory obligation is derived from the tax legislation and has as its objective the performance of specific acts eg maintaining books_and_records filing tax returns in the interest of collection of tax the taxable_event which gives rise to the tax on income is the economic or legal availability of such income under article of the national tax code the person entitled to the economic or legal availability of income is called the contribuente or taxpayer however the status of contribuente can be attributed to the holder of assets producing the income or earnings in addition the source making payment of the income can be liable for the tax if the source is required_by_law to withhold and pay such tax to the brazilian treasury under article of the national tax code the person obligated to make the payment of tax is called the passive subject of the principal obligation the passive subject of the principal obligation is either the contribuente when he has a direct and personal relationship with the taxable_event or the responsavel responsible_person or person liable when without having the status of contribuente he has an obligation to pay the tax by an express provision of law article of the national tax code defines the passive subject of an accessory obligation as the person obligated to perform the duties which make up the accessory obligation article of the national tax code specifies that except as otherwise provided by law private agreements concerning the liability to pay taxes are not binding on the public treasury article of the national tax code provides that the liability for a tax claim may be assigned to a third party who is related to the taxable_event which gives rise to the tax obligation since brazilian federal legislation generally has provided for withholding_tax imposed on interest_paid by brazilian borrowers to foreign entities at the following rates rate years 1975-present article of decree-law which was enacted on date provides as follows subject_to the deduction of the income_tax at source is the value of interest remitted to a foreign_country payable by virtue of purchase of goods on installment even when the beneficiary of the revenue is the actual seller prior to decree-law the brazilian supreme court in several decisions held that remitted interest with respect to goods purchased abroad on an installment basis could not be taxed because the interest was part of the purchase_price and had been earned abroad decree-law was passed to clarify that generally such interest was taxable under brazilian law its provision in article that the taxable_event was the remittance of the interest and the borrower was the contribuente generated considerable controversy because that provision seemed contrary to the normal rules of brazilian tax law in a date decision however the brazilian supreme court upheld the validity of decree-law for purpose of this article the remittance to a foreign_country is considered the generative fact of tax and the remitter is considered the contribuente l srf and firce on date secretary francisco dornelles dornelles the head of the brazilian equivalent of the internal_revenue_service brazilian irs issued srf to the head of the central bank's department of foreign capital fiscalization and registration firce srf was an officio a formal written communication between two governmental agencies that is binding upon the governmental agencies srf stated in pertinent part subject notification of waiver of payment of income_tax on remittances abroad ref off let firce-1-0-80 dated dear sir in reply to the above mentioned official letter of interest to your department i hereby inform you for such measures as you may deem necessary that in the exercise of the powers delegated to me by mf administrative_ruling i authorize the waiver of payment of withholding income_tax incident on the remittance of interest and other legal charges on behalf of banco do brasil s a-grand cayman branch with respect to the foreign loan transaction in the amount of dollar_figure million contracted by the federative republic of brazil ministry of foreign relations at that bank i would also like to take this opportunity to inform you of the directive contained in srf official letter no dated addressed to decam departmento de cambio department of foreign exchange according to which the central bank of brazil independently of any prior statements made by this secratariat is authorized to waive the withholding of said tax on remittances abroad made by public-sector entities that prove they have assumed the tax burden ie have net loans the brazilian irs's above position in paragraph of srf was supported by certain decisions of the brazilian supreme court which held that public-sector entities were not required to pay withholding_tax with respect to their net loan interest remittances abroad because of their immunity from taxation under article of the federal constitution as a result of receiving srf the head of firce issued firce service instruction no firce on date firce stated in pertinent part we hereby inform the central and regional divisions that as per official letters srf no and drf departmento da receita federal brazilian irs no dated and respectively the brazilian irs authorized this bank to waive the payment collection of withholding income_tax in the case of remittances abroad of interest and other charges originating from currency loans and financing for the importing of goods when the domestic contracting party fulfills the following requirements a it is a public-sector legal entity b it has proven that it has assumed the tax burden ie has a net loan brazil is a civil law as opposed to a common_law country court decisions are technically binding only upon the litigants of the case prior similar cases are not considered to be strictly binding as precedents although both the courts and litigants will frequently cite such prior cases as representing the correct legal reasoning to be applied and the proper holding to be made for purposes of clarification the following are public-sector entities -the union states federal district and municipalities -federal territories -federal state and municipal autonomous government agencies consequently we recommend that in the case of transactions with the characteristics outlined above the corresponding certificates be issued with the additional observation payment collection of withholding_tax on income is waived on remittance s indicate the nature of the remittance covered by this certificate official letter srf no dated m latin debt crisis a number of latin american countries including brazil and mexico incurred large foreign debts beginning in about the early 1980's some of these countries experienced problems in paying their foreign debts this latin debt crisis persisted for a number of years in about a large number of mexico's foreign lenders including some major international banks in the g-7 countries and the mexican government agreed to a restructuring of mexico's foreign debt brazil began experiencing similar problems in paying its foreign debt in in late the brazilian government declared a moratorium with respect to the repayment of brazil's foreign debt as a practical matter the major international banks like citibank that held large amounts of outstanding loans in latin american countries were compelled to help brazil mexico and other latin american countries work out their financial problems these major international banks and the governmental banking regulators in the g-7 countries feared that a default by a latin american country especially a major debtor country like brazil on its foreign debt could trigger a collapse of the international banking system the banks and the regulators believed that a default by one latin american country on its foreign debt could lead to worsening economic conditions which would cause other latin american countries to default on their foreign debts for instance in citibank held about dollar_figure billion in total outstanding brazilian loans an amount equal to an extremely high percentage of citibank's then net equity citibank thus could not afford to write down its brazilian loans as such a writedown might lead to its becoming insolvent for bank regulatory accounting purposes for its part brazil had to obtain considerable financial help from the major international banks in attempting to work out its financial problems brazil was desperately short of the foreign_currency needed for imports to keep its economy functioning n brazilian foreign debt restructuring in general as relevant to this case the brazilian foreign debt restructuring that took place was divided into three phases phase i phase ii and phase iii initially the major international banks involved in negotiating phase i of the brazilian foreign debt restructuring believed that brazil's financial problems could be resolved if brazil were given some relatively short-term financial assistance in overcoming its present shortage of foreign_currency as brazilian borrowers generally were continuing to make payments in cruzeiros on their foreign loans in imposing the foreign debt repayment moratorium the brazilian government and the central bank were blocking remission of these loan payments because brazil lacked sufficient foreign_currency reserves with which to effectuate the foreign loan payments this belief of the major international banks proved to be erroneous and brazil continued to require yet additional financial assistance from its foreign lenders including the later phase ii and phase iii of the brazilian foreign debt restructuring officials at the highest levels of the brazilian government were concerned with and kept informed of the status of the phase i phase ii and phase iii restructuring negotiations of the individuals representing the brazilian government and the central bank during these negotiations the brazilians the principal negotiators were finance ministry officials and central bank officials o mechanics and negotiations of the brazilian foreign debt restructuring the central bank served as the borrower under certain agreements entered into in connection with phase i phase ii and phase iii of the brazilian foreign debt restructuring with the brazilian government being the guarantor of the central bank's obligations under these agreements the major international banks involved in negotiating the brazilian debt restructuring wanted the central bank to be the borrower as the central bank unlike the brazilian government could be sued in foreign courts additionally the central bank held all of brazil's foreign_currency reserves there were perhaps as many as foreign lenders holding outstanding brazilian loans collectively these lenders had issued thousands of outstanding loans to numerous brazilian borrowers as it was not feasible to have the foreign lenders and their brazilian borrowers renegotiate all these loans the deposit facility agreement dfa mechanism was devised the prior outstanding loans would be left in place when a prior loan borrower made a loan payment the payment would be deposited with and held by the central bank pursuant to a new loan entered into by the central bank and the foreign lender as a further part of the restructuring brazil also needed to obtain additional foreign capital to enable its economy to function much of this additional foreign capital or new money was furnished under the credit guaranty agreement cga entered into by the central bank and some of the foreign lenders only the foreign lenders holding the largest amounts of outstanding brazilian loans participated in the phase i cga in contrast almost all of the foreign lenders participated in the phase ii cga the loans made to the central bank under the phase i and phase ii dfa's and cga's were net loans that had repayment terms of to years in the phase i and phase ii dfa's and cga's provision was made for funds that would otherwise be lent to the central bank as borrower to be alternatively lent or relent to other brazilian persons and companies many of the foreign lenders wanted to maintain their business relationships with their longtime brazilian customers they thus wanted their customers to have some ability to borrow and take out loans from the large amount of foreign exchange and capital to be provided by the foreign lenders to the central bank pursuant to the dfa's and cga's the phase i dfa phase ii dfa phase i cga and phase ii cga each provided that there would be an initial period of about or months during which dfa and cga funds could be alternatively lent or relent to other brazilian persons and companies the relending period phase i after the brazilian government imposed its foreign debt repayment moratorium in december of citibank and morgan bank no phase iii cga was entered as part of the later phase iii restructuring discussed more fully infra the relending period for the phase ii dfa was extended from date to date and the relending period for the phase ii cga was extended from date to date two major international banks holding the largest amounts of outstanding brazilian loans took the lead in negotiating the phase i restructuring of brazil's foreign debt the phase i restructuring agreements were entered into by brazil and its foreign lenders on date the phase i restructuring included a phase i dfa that covered the scheduled debt payments due in on prior outstanding brazilian loans a phase i cga under which the central bank would be lent up to an additional dollar_figure billion in new money a phase i trade receivable commitment agreement and a phase i interbank commitment agreementdollar_figure as indicated previously only the foreign lenders holding the largest amounts of outstanding brazilian loans participated in the phase i cga their shares of this dollar_figure billion of new money to be provided to brazil were based on their relative holdings of outstanding brazilian loans in negotiating the phase i restructuring citibank morgan bank and the brazilians were under extreme time pressure to conclude an agreement quickly because of the brazilian government's debt repayment moratorium if a restructuring agreement were not concluded then many of the foreign lenders' brazilian loans would under the phase i and later phase ii trade receivable commitment agreements and interbank commitment agreements the major international banks pledged to provide short-term credit to brazil in connection with certain trade receivables and interbank lines of credit at the same levels which existed prior to the brazilian foreign debt crisis have to be placed into nonperforming status generally for bank regulatory accounting purposes once a bank loan is placed into nonperforming status and a specified period of time elapses among other things previously accrued but uncollected interest_income with respect to the loan must be written down by the bank such writedowns could cause the international financial community to lose confidence in brazil's ability to repay its foreign debt moreover if any foreign lender were to declare its outstanding brazilian loans to be in default brazil's foreign debt crisis then could well escalate out of control with disastrous consequences for a number of major international banks and the international banking system phase ii during the first half of brazil and its foreign lenders realized that the phase i restructuring would not be sufficient to solve brazil's financial problems they thus began negotiation of what became known as the phase ii restructuring at about this time the head of the international monetary fund imf announced that he was conditioning brazil's receipt of any further financial assistance from the imf upon at least percent of brazil's outstanding foreign debt that was owed to private foreign lenders being restructured on date brazil and its foreign lenders entered into four agreements to effectuate the phase ii restructuring of brazil's foreign debt a phase ii dfa that covered the scheduled debt payments due in on prior outstanding brazilian loans a phase ii cga under which the central bank would be lent up to an additional dollar_figure billion in new money a phase ii trade receivable commitment agreement and a phase ii interbank commitment agreement during the phase ii restructuring negotiations brazil did not declare another moratorium with respect to the repayment of its foreign debt as a result although there was pressure for brazil and its foreign lenders to conclude a phase ii restructuring deal the time pressure they were under was not as severe as that which they had experienced during the phase i restructuring negotiations many of the foreign lenders were unhappy with citibank's and morgan bank's negotiation of the phase i restructuring they felt that they had no input into the phase i negotiations and that the phase i restructuring agreements had been forced upon them by citibank and morgan bank as a result the major international banks and brazil decided that a bank advisory committee for brazil bac should be formed to negotiate the phase ii restructuring on behalf of the foreign lenders the bac was formed on date it had members citibank morgan bank lloyd's bank arab banking corporation bank of america bank of montreal the bank of tokyo bankers trust chase manhattan bank chemical bank credit lyonnais deutsche bank manufacturers hanover trust and union bank of switzerland citibank served as the bac's chairman morgan bank and lloyd's bank served as its deputy chairmen a senior executive at citibank william rhodes rhodes represented citibank in its role as the bac's chairman the bac also appointed certain coordinating banks in various sectors of the international financial community the bac members and coordinating banks would advise foreign lenders of the status of the negotiations also any foreign lender could raise any issue in connection with the proposed phase ii restructuring that it wished with the bac the bac adopted a set of operating rules concerning its deliberations and its negotiation of the phase ii restructuring the bac would formulate its position only by reaching a unanimous consensus among the bac members it would further negotiate with the brazilians only those issues pertaining to the phase ii restructuring that it considered to be of importance to all of the foreign lenders as a group in effectuating the restructuring it would not negotiate with the brazilians those issues that it felt concerned only some of the foreign lenders however on those issues which it would not negotiate but which it believed were important issues to certain foreign lenders the bac would advise the brazilians of the issue's existence and its importance to some of the foreign lenders during the phase ii negotiations perhaps the most contentious issue the bac dealt with was the issue of new money to be provided to brazil under the proposed phase ii cga all foreign lenders holding outstanding brazilian loans were being asked to contribute their pro_rata share of the new money however a number of foreign lenders were reluctant to contribute any new money whatsoever the bac then informed the foreign lenders that in its negotiation of a phase ii restructuring deal on the foreign lenders' behalf there would be no free riders although each foreign lender would still have to consent to the terms of any restructuring deal the bac negotiated on its behalf with the brazilians the bac's official position was that a phase ii restructuring would be all or none the bac feared that if a large number of foreign lenders refused to contribute any new money its the bac's efforts to conclude a phase ii restructuring deal between brazil and brazil's foreign lenders might unravel and fail while the bac could not be certain that all of the foreign lenders would ultimately agree to participate it hoped to obtain as close to percent participation as possible as any shortfall of new money resulting from some foreign lenders' nonparticipation and refusal to contribute would have to be made up by the other participating foreign lenders on date major international banks agreed on a framework for the phase ii restructuring under this framework brazil would be provided dollar_figure billion in new money on date the bac issued to the foreign lenders its term sheet with respect to the proposed phase ii restructuring the term sheet outlined the major terms of the proposed restructuring that the bac had negotiated with the brazilians from about date through date virtually all of the foreign lenders submitted their individual written commitments to the term sheet that the bac had negotiated on their behalf with the brazilians prior to and during this period some foreign lenders including commercial credit corporation a subsidiary of control data corporation initially indicated that their approval of the term sheet would be conditional upon the brazilians' resolving the withholding issue favorably to them which issue is discussed more fully infra phase iii the phase iii negotiations began in about the fall of and continued through date originally the bac and the brazilians contemplated restructuring the scheduled brazilian foreign debt payments due in the 7-year period from date through date however no such 7-year restructuring agreement was ultimately concluded on date brazil and its foreign lenders signed the phase iii dfa the phase iii dfa covered the scheduled brazilian foreign debt payments due in and under the phase iii dfa any debt payments would be available for relending to other brazilian persons and companies during a specified relending period debt payments on the other hand would not be available for relending the phase i dfa and the phase ii dfa did not cover foreign debt payments that were due after date during the phase iii negotiations brazil and its foreign lenders agreed to about six interim loan arrangements under which debt payments due after date being made by brazilian borrowers would be held by the central bank as interim deposits these interim arrangements required the central bank to pay the foreign lenders interest on such interim deposits on a net quoted basis the interim arrangements themselves did not provide for any relending period as the brazilians and the bac envisioned that these interim deposits would ultimately be rolled over into and covered under the phase iii dfa they anticipated would be concluded p various foreign lenders' efforts during the phase i and phase ii restructuring negotiations to have the central bank issue them darf's with respect to its net loan interest remittances for certain u s and other foreign lenders who were in a position to claim and utilize them foreign tax_credits potentially represented a significant further source of tax benefits with respect to their brazilian loans although in the case of a net loan the u s lender would have to pay u s income_tax with respect to the additional interest_income resulting from the gross- up a foreign_tax_credit equal in amount to the additional interest_income could be utilized to reduce the lender's u s income_tax_liability on a dollar-for-dollar basisdollar_figure see 89_tc_765 as indicated previously the central bank paid withholding_tax on its gross loan interest remittances abroad but not on its net loan interest remittances including its resolution loan program net loan interest remittances prior to some foreign lenders including certain major international banks like citibank sought to have the central bank pay withholding_tax and issue them darf's with respect to the central bank' sec_432 loan program net loan interest remittances as this would enable these foreign lenders to claim potential foreign tax_credits however their efforts were unsuccessful as officials at the central bank rejected the foreign lenders' requests to have the central bank issue such darf's to them central bank officials advised the foreign lenders that the central bank was not required to pay withholding_tax with respect to its net loan interest remittances abroad because it was a tax-immune governmental entity under the brazilian constitution at about the time of the negotiation of the phase i brazilian debt restructuring a number of foreign lenders including some major international banks like citibank intensified their efforts to have the central bank issue darf's on its net loan interest remittances to them including darf's with respect to the central bank' sec_432 loan program net loan interest remittances and the central bank's proposed phase i dfa and phase i cga interest remittances the withholding issue these intensified efforts by the foreign lenders to have the central bank issue them such darf's continued until about the time the phase ii restructuring agreements between brazil and its foreign lenders were entered into in late january dollar_figure during the phase i negotiations the brazilians indicated that they would have the central bank issue darf's to the foreign lenders on the central bank's restructuring debt interest remittances on some limited basis but they also indicated that they needed additional time in which to study and arrange for the implementation of the central bank's payment of such withholding taxdollar_figure on or about date the central bank requested a ruling from the brazilian irs with respect to its payment of withholding_tax during the relending periods of the proposed phase i dfa and phase i cga the ruling_request and the date alexandre leite leite the head of citibank-brazil' sec_12 tax_division testified that he and citibank had been seeking darf's from the central bank on program net loan interest remittances since at least leite related that the central bank officials he met with rejected citibank's request to have the central bank issue such darf's to it following the central bank's issuance of firce in date leite had concluded that citibank would not be able to persuade the central bank to issue such darf's as firce was authorized and sanctioned by srf the parties disagree over whether the central bank was legally liable for and actually paid withholding_tax with respect to its restructuring debt interest remittances during the relending periods of the dfa's and cga's the terms payment and withholding_tax are used herein for convenience and are not intended as ultimate findings or conclusions concerning the central bank's liability for and payment of such withholding_tax similarly the use herein of terms indicating that darf's or withholding receipts were issued by the central bank to the foreign lenders should not be construed as our conveying any legal conclusion concerning the central bank's liability for and payment of such withholding_tax private ruling that ultimately was issued by the brazilian irs to the central bank are discussed more fully infra during the phase ii negotiations some foreign lenders including citibank wanted the bac to negotiate the withholding issue with the brazilians the bac decided that it could not negotiate the withholding issue with the brazilians as the withholding issue although important to a number of foreign lenders did not concern all of the foreign lendersdollar_figure even those bac members like citibank and lloyd's bank that would substantially benefit from being able to claim potential foreign tax_credits realized that they could not afford to be accused of using their positions on the bac to further their own individual interests at the expense of other foreign lendersdollar_figure the bac instead advised the brazilians that the withholding issue was a very important issue to a number of foreign banks and that the brazilians would have to resolve the withholding issue as a matter of the applicable brazilian law the bac further created a subcommittee to study the withholding issue some foreign lenders operated in countries which did not allow foreign tax_credits with respect to brazilian withholding_tax payments still other lenders were not in a tax position to benefit from claiming potential foreign tax_credits to a significant extent citibank sought to segregate the activities and functions of rhodes the citibank senior executive who acted as the bac's chairman from the individual concerns and matters which citibank pursued during the phase ii restructuring negotiations at various bac meetings other citibank employees principally the top employees of citibank- brazil and not rhodes would represent and present citibank's position until about the signing of the phase ii restructuring agreements in date citibank continued to press the brazilians to reach a favorable resolution of the withholding issue top employees of citibank-brazil utilized virtually every opportunity available to them outside of the bac's meetings to lobby brazilian government officials and central bank officials on the withholding issuedollar_figure other foreign lenders including commercial credit corporation also pressed the brazilians to resolve the withholding issue favorably to these foreign lenders on date citibank's in-house tax counsel met with the general counsel of the central bank and presented citibank's position on the withholding issue during the meeting the central bank's general counsel indicated that darf's would be issued by the central bank on its restructuring debt interest remittances but refused to address whether the central bank would issue darf's on it sec_432 loan program net loan interest remittancesdollar_figure on date the brazilian planning minister the central bank's general counsel and other brazilian officials met job maats who functioned as citibank-brazil's financial controller served on the bac's withholding issue subcommittee and played a central role in citibank's efforts to obtain darf's from the central bank testified that brazilian officials were told that a favorable resolution of the withholding issue would also benefit brazil and be in brazil's interest because it would improve the climate to conclude a restructuring deal citibank estimated that for through a potential foreign_tax_credit of dollar_figure million could be claimed by citibank with respect to the central bank' sec_432 program net loan interest remittances with rhodes the citibank senior executive who functioned as the bac's chairman and certain other bac members to advise the bac with respect to how the brazilians had decided to resolve the withholding issue during the meeting the planning minister initially asked the central bank's general counsel to review and discuss the generally applicable brazilian law with respect to the payment of withholding_tax on interest remittances made abroad the planning minister then telephoned the brazilian finance minister to find out whether the applicable brazilian law had been clarified with respect to the central bank's payment of withholding_tax on its restructuring debt interest remittances he learned that the brazilian irs would issue a ruling to the central bank which would hold that the central bank was required to withhold on interest remittances during the relending periods of the phase i dfa phase ii dfa phase i cga and phase ii cga beginning january dollar_figure the planning minister advised rhodes and the other bac members of this anticipated ruling he indicated that the finance ministry would shortly send a telex to the bac confirming this which telex was received by rhodes on or about date this anticipated ruling discussed at the date meeting the foreign lenders who were seeking darf's from the central bank wanted to receive darf's with respect to the restructuring debt interest payments made to them in addition to enabling them to claim potential foreign tax_credits for they believed that the internal_revenue_service was more likely to challenge the foreign tax_credits claimed by them with respect to the restructuring debt interest payments if no similar foreign tax_credits had been claimed by them for was the date private ruling that the brazilian irs ultimately issued to the central bank which ruling is more fully discussed below notes of the date meeting taken by the lead attorney of the law firm that served as the bac's counsel stated rhodes banks think will be solved irs won't accept if don't get negative feeling for banks in the future sobreira central bank's general counsel tax owed by anyone paying interest or fees abroad authority that remits charged with deduction paying cent bk agrees to pay on acct of banks only way cb can pay is if law is interpreted to require payment interpretation is from treasury which has issued the interpretation treasury legal opinion applies to but not to waiting for xxxxxx delfim the brazilian planning minister says decree will be solved by inserting limit wh tax phase i and phase ii from on during reborrowing period agreement of delfim rhodes coleman the morgan bank senior executive who functioned as the bac's deputy chairman accept rhodes says he can't guarantee bank acceptance of q the brazilian irs's date private ruling to the central bank on or about date the head of firce submitted a consulta or ruling_request by the central bank to the brazilian irs the date consulta stated in pertinent part subject withholding_tax levied on interest on proposed phase i dfa and phase i cga mr secretary in the next few days the central bank of brazil will enter into with the international financial community the proposed phase i dfa and phase i cga in contracting these agreements the central bank will act in the capacity of agent of the federal government in implementing the foreign exchange policy determined by the national monetary council therefore all the financing charges resulting from the above agreements will be for the account of the national treasury which will be responsible for the respective services related to payments and remittances during the negotiations for such agreements the brazilian authorities assumed the commitment to provide the creditors with withholding receipts darf's for the withholding_tax paid on the interest payable by the central bank on the funds of the phase i dfa and phase i cga during the period in which such funds remain deposited at the central bank and available for relending to borrowers in brazil in view of the special characteristics of these transactions we hereby request your opinion on the matter pointing out that the following has already been negotiated with the creditor bankers a issuance of the darf's in the names of the agent bank of the proposed phase i dfa and phase i cga considering that the large number of lender bankers makes it impractical to issue one darf in the name of each of them b the payments are to be made individually per agent taxable_event tax_rate in view of the different tax_rates available under double-taxation treaties in view of the foregoing we hereby ask also for your opinion regarding the following aspects a if the central bank in this case is entitled to the pecuniary benefit b the possibility of establishing a period of fifteen days for the payment of the tax such period to start as of the date of remittance of the interest to the foreign creditors on account of the complex calculation of the interest and consequently of the tax itself c the possibility of indicating brazilian financing plan as the reference in space of the darf as there is no certificate of registration for these transactions in the event that the withholding_tax is d paid late i whether the central bank would nevertheless be entitled to such pecuniary benefit ii whether it would be possible to waive the ancillary charges default interest and monetary correction particularly as regards the penalty e whether the position to be adopted by your office can be extended to agreements of identical characteristics that may be executed in the future in a possible development of the present negotiation phase finally we point out that the matter is of special importance for the completion of the mentioned agreements following the central bank's submission of the above ruling_request by around june or date certain employees of the brazilian irs prepared a proposed draft ruling which held that the central bank was required to pay withholding_tax on its restructuring debt interest remittances to the foreign lenders during the relending periods of the dfa's and cga's because it was subject_to the same withholding_tax collection and payment rules that were applicable to non-public-sector entities the doniak- kahan draft ruling the doniak-kahan draft ruling was hotly debated within the brazilian irs and the brazilian government because of its conflict with srf and existing brazilian supreme court decisions as a result dornelles the head of the brazilian irs decided he could not approve the issuance of the doniak-kahan draft ruling to the central bank in about early january of dornelles directed two top- level brazilian irs officials to redraft and revise the doniak- kahan draft ruling he instructed them to reach the same holding as in the doniak-kahan draft ruling ie that the central bank was required to pay withholding_tax on its restructuring debt interest remittances to the foreign lenders during the relending periods of the dfa's and cga's but to keep their revised ruling within the provisions of srf in revising the doniak-kahan draft ruling these two brazilian irs officials devised and formulated a new_theory that the central bank was required to pay withholding_tax on its restructuring debt interest remittances during the relending periods of the dfa's and cga's because until the expiration of the applicable relending period the loan funds were not yet irrevocably committed to the central bank and it therefore had to pay withholding_tax on behalf of future unidentified borrowers-to-be the borrowers-to-be theory they incorporated this borrowers-to-be theory into the revised draft ruling they prepared which revised draft ultimately became the final version of the ruling the brazilian irs issued to the central bank in date by letter dated date the brazilian finance minister forwarded to the central bank's president the finance minister's decision on the ruling_request and the ruling the brazilian irs had issued the date letter stated in pertinent part i refer to the inquiry made by your bank regarding the tax treatment for the agreements called cga and dfa in this respect i enclose a copy of the opinion of the brazilian irs on the matter as well as of the decision i issued on this date on account of the discussions i had jointly with you for the negotiation of such agreement the ruling issued to the central bank was a private ruling that was given limited circulation the ruling was not made available to the public and was not published in the brazilian government's official gazette the finance minister's decision stated case no interested_party central bank of brazil decision i agree fully with the conclusions of the attached opinion of the brazilian irs in view of item of said opinion i direct the central bank of brazil to implement the payment of income_tax on or before the last business_day of the month following the month in which the withholding is made brasilia date ernane galveas ernane galveas minister of finance the brazilian irs ruling which he enclosed to the central bank stated federal government service ministry of finance brazilian irs income_tax withheld on interest due to parties resident or domiciled abroad opinion firce of the central bank of brazil requests an opinion about the tax treatment of agreements called cga and dfa under which such government agency autarquia is liable for the payments and remittances pertaining to them in the period of availability of such funds for relending by virtue of the special characteristics of these transactions the question arises as to whether there is an incidence of income_tax in view of the government agency's autarquia's assumption of the burden and if so whether a the darf's may be issued in the name of the agent bank centralizing each project considering that the large number of lenders makes it impractical to complete one darf for each of them the tax_rates established in the treaties signed by b brazil to avoid double_taxation may be applied c the pecuniary benefit applies d it is possible to establish another period for the payment of the tax as from the date of remittance of the interest to the foreign lenders because of the complex calculation of the interest and consequently of the tax itself e it is possible in space of the darf to indicate brazilian financing plan as a reference given the absence of a certificate of registration for these transactions f in the event that the income_tax is paid late f to the above-mentioned pecuniary benefit whether the bank will nevertheless be entitled f monetary correction delinquent interest and penalty whether it would be possible to waive the interest received by individuals or legal entities resident or domiciled abroad from individuals or entities resident or domiciled in brazil or received from a permanent_establishment located in brazil owned by individuals or legal entities resident or domiciled abroad is subject_to_withholding tax at the rate of the contribuente of this tax is an individual or legal entity resident or domiciled abroad which has the legal availability of the interest said tax must be withheld at the time of payment or credit by the interest paying source bearing in mind that the contribuente individual or legal entity resident or domiciled abroad - does not file an income_tax return in brazil said tax must be withheld even if the paying source is a legal entity of public law with tax immunity because this is not a tax on the entity of public law that has immunity but rather on parties resident or domiciled abroad it is obvious that if the party resident or domiciled abroad the interest creditor is immune or exempt from this tax on account of international treaty or domestic legislation the tax should not be withheld in the case of the interest_paid by the central bank of brazil there is an atypical situation the central bank is a federal government agency autarquia responsible among other duties for issuing currency acting as depositary of the official gold and foreign_currency reserves providing for the placement of domestic and foreign loans furthering the normal function of the exchange market acting as a monetary policy instrument of the government and exercising control_over credit in all its forms the financial transactions conducted by the central bank are in general conducted on behalf of the federal union or in its interest in loan transactions agreed upon with a net interest rate the financial burden of the tax is transferred to the borrower when the borrower assumes the tax burden what actually happens is a gross-up of the income of the beneficiary lender for this reason and in order to calculate the gross_income obtained the law determines that the basis of calculation of the tax - the amount of interest - be grossed up in this way the borrower pays the income_tax to the union on behalf of the lender ensuring the net rate promised to the lender by means of the payment of a greater amount following the same reasoning it is possible to deduct as an expense of a legal entity the amount of tax incident on income_tax paid to third parties when the legal entity contractually assumes the burden as it is a supplemental expense and not a withholding_tax now when the central bank acts on behalf of the interest of the federal union in cases of transactions agreed upon with net interest rates it could claim a reimbursement for the amount_paid in the form of income_tax in reality the central bank would pay the tax to the federal union and the federal union could return it to the central bank under this scenario the payment of tax as it would be a simple accounting transaction could be waived it should be noted that as regards the possibility mentioned - loans of funds which must be relent to borrowers in brazil - said bank must in substitution of the future not yet identified debtors of the tax pay the income_tax on the interest_paid during the period in which the funds remained available for relending the fact is that since the loan benefits persons which have not yet been identified from whom the payment of withholding_tax is stipulated law the central bank must in practice perform these acts on behalf of such persons considering therefore the peculiarity of the relationship the central bank federal union and the central bank final borrowers of the relent funds i believe that as regards the funds that must be released to those as yet unidentified borrowers in brazil the central bank must as a substitute for such borrowers pay the income_tax incident on the interest from date to the end of the period of availability for such funds to be relent on account of the foregoing there are the following consequences to the transactions in question a payment of withholding_tax is due and the calculation base should be adjusted ie grossed-up b as there are innumerable lenders and income is received through an agent bank which will then distribute it the darf may be issued in the name of the agent to simplify the payment c if there is a convention to avoid double income_taxation signed with countries in which beneficiaries are domiciled the rates established in the conventions shall be applied to that portion of the income corresponding to each once the tax has been made the pecuniary benefit d is applicable e in completing the darf the code to be used is code and as no certificate of registration is issued in these transactions brazilian financing plan may be indicated in the appropriate space as the reference to the certificate is merely a control requirement as regards the delay in paying the tax not withheld if the taxable_event occurs while the inquiry is pending the tax must be paid with monetary correction and without penalties as the term for payment of the tax is suspended as far as the taxable events occurring while the inquiry is pending are concerned as a consequence the pecuniary benefit will be applicable in relation to the tax paid_by the thirtieth day from the date of knowledge of the decision as far as the extension of the tax payment period is concerned this matter falls under the authority of the minister of finance for higher consideration brasilia eivany antonio da silva assistant secretary of the brazilian irs i agree with the above opinion which i approve for the consideration of the minister of finance brasilia luiz romero patury accioly acting secretary of the brazilian irs r foreign lenders' efforts during the phase iii negotiations to have the central bank issue them darf's in other situations not covered in the date brazilian irs ruling during the phase iii negotiations a number of foreign lenders sought to have the central bank issue them darf's with respect to all of its net loan interest remittances to them and not just on its restructuring debt interest remittances during the relending periods of the dfa's and the cga's the brazilians rejected these efforts to have the central bank issue darf's to the foreign lenders in additional situations outside the scope of the borrowers-to-be theory employed in the date brazilian irs ruling to the central bank however the brazilians did indicate some willingness to negotiate a longer relending period with respect to the proposed phase iii dfa on date the brazilians submitted their written comments to a proposed draft of certain phase iii basic business terms that had been prepared by the bac their comments with respect to the central bank's provision of darf's were as follows withholding_tax receipts in the first place pricing and withholding_tax receipts are intimately linked and shall be dealt with altogether there is no room for any change as regards the central bank's tax immunity as on phases i and ii withholding_tax receipts shall only be provided to the creditors for the initial period during which the amounts remain deposited with the central bank for relending to borrowers in brazil relending period based on the concept of borrowers to be no withholding_tax shall be collected on amounts redeposited with the central bank as a result of the relending flexibility referred to above as occurs with other similar deposits held by the central bank politically speaking there is no ground for any material_change in the brazilian withholding_tax system when mexico negotiated their debt rescheduling without having to make any change on their fiscal policies in fact around us dollar_figure billion of the total amount of debt to be rescheduled us dollar_figure billion is exempt from withholding_tax on the grounds of being considered governmental debt furthermore were the central bank to provide the creditors with tax receipts during the relending period this would disencourage sic the relendings themselves with negative consequences over the necessary regular flow of funds for the financing of the public and private sectors as to the subject of withholding_tax on loans with phase iii funds the possibility of determination of a higher limit over years for withholding is under consideration and tax exemption shall be dealt with altogether with the level of spread it must always be kept in mind that it is essential to keep in relation both the domestic interest rates and the financial costs of external borrowing the increase in the latter will lead to an increase in domestic interest rates in real terms which is detrimental to the economic development and to the degree of freedom of monetary policies s central bank's payment of withholding_tax on its restructuring debt interest remittances and the caixa unico system in brazil banco do brazil which among other things operated as a commercial bank was the brazilian national treasury's agent for payment of taxes during the years in issue the central bank collected and paid over to banco do brazil for the account of the national treasury withholding taxes export taxes taxes on financial operations and social_security_taxes the withholding taxes the central bank collected and paid over included withholding_tax on the salaries of its employees and withholding_tax on its interest remittances to foreign lenders prior to the central bank made tax_payments to banco do brazil by issuing an administrative check the check would be physically delivered to banco do brazil and then cashed through the normal check liquidation and payment procedure beginning in there was a change in the manner by which the central bank made tax_payments to banco do brazil rather than issuing an administrative check the central bank credited banco do brazil's banking reserves account at the central bank with the amount of the tax payment by law all commercial banks were required to maintain a banking reserves account at the central bank with a minimum balance equal to percent of their demand deposits banco do brazil however was not subject_to this requirement because the central bank would on a frequent basis credit and advance substantial funds to banco de brazil's banking reserves account due to the governmental functions and operations banco do brazil carried out until when the central bank was formed banco do brazil served as the country's sole monetary authority during the times relevant to this case banco do brazil was owned percent by the brazilian government and percent by private shareholders from through banco do brazil had four primary functions a commercial bank a monetary authority management control and distribution of currency and responsibility for bank clearing like the central bank banco do brazil also functioned as a lender of last resort to public-sector entities a development bank responsible for various subsidized credit programs of the brazilian government and a fiscal authority that managed the brazilian government's budget together banco do brazil and the central bank performed a number of governmental functions including their unified management and operation of brazil's monetary and financial system under what was known as the caixa unico systemdollar_figure to perform its various governmental functions banco do brazil needed access to funds such funding was provided by the central bank when banco do brazil in carrying out its governmental functions would draw down its banking reserves account at the central bank below the legally required minimum level the central bank would advance banco do brazil sufficient funds to replenish and maintain its reserves account at the required level the central bank would level banco do brazil's reserves account on a daily basis banco do brazil and the central bank each maintained a movement account in which they kept track of the funds the central bank advanced to banco do brazil the central bank financed the brazilian government's operations and the governmental functions that banco do brazil carried out through its issuance of brazil's currency and of cash or financial management the brazilian term caixa unico means a unified system governmental securities in the name of the national treasury essentially the automatic transfer mechanism described above whereby the central bank provided funds to banco do brazil through crediting its banking reserves account recognized and reflected that under the caixa unico system the brazilian government ultimately financed the governmental functions and operations banco do brazil and the central bank carried outdollar_figure on its books banco do brazil made entries reflecting the following transfers of central bank tax_payments to banco do brazil's banking reserves account at the central bank collections of federal government tax receipts and deposits of federal government revenues payable upon demand to the national treasury on the record presented in this case it is impossible to determine what entries were made on the respective books of the central bank and the national treasury to reflect the central bank's payment of withholding_tax on the restructuring debt the record is not entirely clear whether daily surpluses or excess funds in the banking reserves account were turned back over to banco do brazil or whether the central bank kept such surpluses in repayment of the funds it had advanced when the caixa unico system was ended in the central bank was owed several billions of dollars by banco do brazil as a result of its advancement of funds to banco do brazil over the years this liability of banco do brazil to the central bank however was offset by an equivalent liability that the national treasury owed to banco do brazil in ending the caixa unico system a novation was effected whereby banco do brazil's liability to the central bank was canceled and the national treasury directly assumed the previous liability that banco do brazil had owed to the central bank interest remittances we are unable to ascertain what if any entries were made to determine whether the central bank was reimbursed by the national treasury for its withholding_tax payments or whether the central bank received the pecuniary benefit based on those withholding_tax payments the central bank's ruling_request raised these two matters and the date brazilian irs ruling discussed the two possibilitiesdollar_figure beginning in the central bank issued darf's to the agent banks of the foreign lenders to whom it transmitted loan payments under the dfa's and cga's reflecting its withholding_tax payments on restructuring debt interest remittances during the relending periods of the dfa's and cga's from through the central bank issued a total of darf's to these agent banks t foreign_tax_credit claimed by petitioner in dispute between the parties on its through income_tax returns petitioner generally reported its interest_income and withholding_tax payments with respect to its brazilian loans on a cash_basis petitioner claimed a foreign_tax_credit and reported interest_income gross-up when it received a darf on its returns covering the period from through date petitioner reduced the amount of an expert witness for petitioner acknowledged that the central bank might be entitled to reimbursement from the national treasury for its restructuring debt withholding_tax payments as the central bank was acting on the brazilian government's behalf and in the national interest however he claimed that the central bank would have to ask the brazilian government for reimbursement and that any such expenditure would require the brazilian congress' approval foreign_tax_credit it claimed in connection with its brazilian loans by an amount equal to the pecuniary benefit provided by the brazilian government to brazilian borrowers in its amended petition petitioner asserted among other things that the foreign_tax_credit otherwise allowable to it for through should not be reduced by the pecuniary benefit provided to brazilian borrowers the total foreign_tax_credit claimed by petitioner for through that is still in dispute between the parties and the amounts of the disputed credit attributable to the legal liability central bank and subsidy pecuniary benefit issues are as follows issues total subsidy pecuniary year credit legal liability central bk benefit dollar_figure dollar_figure -- dollar_figure big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- opinion sec_901 allows a domestic_corporation to claim as a credit against its federal_income_tax subject_to certain limitations not applicable herein the amount of any income taxes paid on behalf of the taxpayer to a foreign_country sec_4 a temporary income_tax regs fed reg date sec_1 a income_tax regsdollar_figure the purpose of the credit is to reduce international double_taxation 316_us_450 u s tax principles are applied in deciding whether a foreign levy is a creditable income_tax goodyear tire rubber co 493_us_132 302_us_573 united_states v 104_tc_256 however the law of the foreign state is first looked at to determine the nature of the obligations and rights which form the basis of the claim of a foreign_tax_credit cf phillips petroleum co v commissioner supra h 8_tc_1333 affd 176_f2d_704 3d cir although prior cases involving other u s taxpayers' entitlement to foreign tax_credits for brazilian withholding_tax paid on interest remittances to them have generally held the brazilian withholding_tax to be a creditable foreign_income_tax for purposes of sec_901 eg continental ill corp v commissioner f 2d pincite nissho iwai am corp v commissioner t c pincite none of those cases squarely dealt with the legal liability and central bank issues to be resolved by us infra in date the internal_revenue_service issued temporary regulations which set forth requirements for and limitations on the amount of foreign_tax_credit sec_4 to temporary income_tax regs fed reg date these temporary regulations generally were made applicable to taxable years ending after date final regulations under sec_901 were made effective for taxable years beginning after date i the legal liability issue a foreign tax is generally creditable for purposes of sec_901 only if the_domestic_corporation is legally liable under foreign law for the tax nissho iwai am corp v commissioner supra pincite sec_4 g temporary income_tax regs fed reg date sec_1_901-2 income_tax regs however it is recognized that legal liability for the tax and the obligation to pay are not necessarily the same for example under a withholding system legal liability for the tax and the obligation to pay the tax are different the federal wage withholding system illustrates this difference--the employer is the person obligated to withhold the tax and to pay the withheld tax to the government the employee is the person legally liable for the tax nissho iwai am corp v commissioner supra pincite to resolve the legal liability issue we must examine brazilian law in this regard rule provides in pertinent part rule determination of foreign law the court in determining foreign law may consider any relevant material or source including testimony whether or not submitted by a party or otherwise admissible the court's determination shall be treated as a ruling on a question of law rule is taken almost verbatim from rule of the federal rules of civil proceduredollar_figure see note to rule 60_tc_1137 the advisory committee notes to rule of the federal rules of civil procedure u s c app pincite state in pertinent part the new rule describes the materials to which the court may resort in determining an issue of foreign law heretofore the district courts applying rule a have looked in certain cases to state law to find the rules of evidence by which the content of foreign-country law is to be established the state laws vary some embody procedures which are inefficient time consuming and expensive in all events the ordinary rules of evidence are often inapposite to the problems of determining foreign law and have in the past prevented examination of material which could have provided a proper basis for the determination the new rule permits consideration by the court of any relevant material including testimony without regard to its admissibility under rule in further recognition of the peculiar nature of the issue of foreign law the new rule provides that in determining this law the court is not limited by material presented by the parties it may engage in its own research and consider any relevant material thus found the court may have at its disposal better foreign law materials than counsel have presented or may wish to reexamine and amplify material that has been presented by counsel in partisan fashion or in insufficient detail on the other hand the court is free to insist on a complete presentation by counsel the new rule refrains from imposing an obligation on the court to take judicial_notice of foreign law because this would put an extreme burden on the court in many cases and it avoids the use of the concept of judicial_notice in any form because of the uncertain meaning of that concept as applied to foreign law rather the rule provides flexible continued a non-tax-immune borrowers liability issue in prior cases involving brazilian withholding_tax paid_by non-tax-immune brazilian borrowers on their net loan interest remittances to domestic corporations we and other courts including the u s courts of appeals for the seventh and eighth circuits have held those brazilian withholding_tax payments to be a potentially creditable tax to the domestic corporations for purposes of sec_901 as the court_of_appeals for the eighth circuit explained in norwest corp v commissioner f 3d pincite the commissioner argues that norwest is not legally liable for the local brazilian tax and thus is not entitled to foreign_tax_credit for the local_tax because only the borrower was legally obligated to withhold it we reject this argument as did the tax_court below and the other courts which have addressed this question see 998_f2d_513 7th cir continental continental ill corp v commissioner t c memo affd sub nom 919_f2d_1492 11th cir per curiam 89_tc_765 nissho it is a well-settled principle under united_states tax law that the person obligated to pay the tax is not necessarily the same person to whom legal liability attaches nissho t c pincite nissho which the tax_court here cites compared the brazilian system to the wage withholding system in the united_states under which employees remain legally liable for income taxes although the employer is the person obligated to withhold the tax and pay the tax to the government id similarly the brazilian continued procedures for presenting and utilizing material on issues of foreign law by which a sound result can be achieved with fairness to the parties borrower is only charged with an administrative function as explained under brazilian law interest_paid to foreign lenders like norwest is subject_to local_tax the brazilian borrower is required to withhold the local_tax from each interest payment id pincite citing 58_tc_464 noting that liability for taxes does not rest upon a search for the person from whom the tax is collectible but rather for the person upon whom the tax is imposed the commissioner argues that in brazil only borrowers have an enforceable legal_obligation because withholding is the exclusive means of collection the commissioner's argument is unduly formalistic because brazilian banking authorities will not allow the brazilian borrower to buy foreign_currency to pay interest to foreign lenders without proof it has withheld and paid the local_tax the lender thus could not escape liability and the absence of a law specifically applying to the lender is irrelevant see continental f 2d pincite t he local_tax is 'paid' by the foreign lender even if the brazilian government's tax enforcement guns are trained on the agent that is the brazilian borrower rather than on the principal that is the foreign lender id pincite based on the record presented in the instant case we see no reason to depart from the above precedents brazilian law indisputably requires non-tax-immune brazilian borrowers to withhold with respect to their interest remittances to foreign lenders petitioner is legally liable under brazilian law for the withholding_tax paid_by non-tax-immune brazilian borrowers on their net loan interest remittances to petitioner we thus hold that the brazilian withholding_tax collected from and paid_by these borrowers on their net loan interest payments to petitioner is potentially creditable to petitioner for through of course the actual amount of this withholding_tax that is creditable to petitioner will depend upon our resolution of the subsidy pecuniary benefit issue infra b central bank liability issue in the instant case petitioner was not required to file a brazilian tax_return and had no obligation itself to pay brazilian tax see continental ill corp v commissioner f 2d pincite- brazilian withholding_tax was purportedly collected from and paid_by the central bank on its brazilian restructuring debt interest remittances to petitioner during the relending periods of the dfa's and cga's beginning in for these purported withholding_tax payments to be a potentially creditable tax to petitioner the central bank must have a legal liability under brazilian law to pay this withholding_tax petitioner cannot be considered legally liable under brazilian law for brazilian tax if there was no legal liability on its and the central bank's part to pay this withholding_tax nissho iwai am corp v commissioner t c pincite sec_4 g temporary income_tax regs fed reg date sec_1_901-2 income_tax regs see also amoco corp v commissioner tcmemo_1996_159 continental ill corp v commissioner tcmemo_1991_ hereinafter sometimes referred to as the pemex case affd in part and revd in part 998_f2d_513 7th cir as we have determined in our findings until the central bank paid brazilian withholding_tax on its gross loan interest remittances abroad but not on its net loan interest remittances this treatment was authorized and sanctioned by srf an officio that the head of the brazilian irs issued to the central bank in date and was consistent with certain prior decisions of the brazilian supreme court that are discussed more fully hereafter pursuant to srf the central bank which in brazil serves an instrumental role in ensuring that the withholding_tax due on interest remittances abroad is collected following its issuance of firce in date did not require withholding_tax to be collected from and paid_by public-sector entities like itself on their net loan interest remittances abroad beginning in the central bank purportedly paid withholding_tax on its restructuring debt interest remittances during the relending periods of the dfa's and the cga's pursuant to the borrowers-to-be theory applied in the date brazilian irs private ruling issued to the central bank c brazilian supreme court decisions the following brazilian supreme court decisions are apposite in understanding the respective arguments of the parties and their experts concerning the central bank's liability for the payment of withholding_tax on its net loan interest remittances to foreign lenders on date a panel of the brazilian supreme court issued its unanimous decision in federal govt v highway dept of the state of parana hereinafter referred to for convenience as the parana i--1st panel decision reversing the decision of the lower brazilian federal court_of_appeals and holding that the state of parana was required to pay withholding_tax on its remittance of interest abroad with respect to a loan to finance the construction of state highways because it was not immune from paying this withholding_tax under article of the brazilian constitution the loan involved in the parana i--1st panel decision was a gross loan the brazilian supreme court justice reporting the case reasoned that if constitutional immunity from the withholding_tax were held to apply then the beneficiary of the immunity would be the foreign creditor not the state of parana this justice quoted with approval the following reasoning given in the dissent to the lower brazilian federal court of appeals' majority decision if the state of parana were the beneficiary of an increase in its assets on which the union were demanding the tax it would be granted immunity according to the constitution but since it appears in a different capacity in the litigation namely as remitter of interest on behalf of another i hold that the argument alluding to immunity is inadmissible on date the full brazilian supreme court issued its unanimous decision in state of parana v central bank hereinafter for convenience referred to as the parana ii decision holding the state of parana was not required to pay withholding_tax on its remittance of interest abroad with respect to a loan to finance a railroad because it was immune from such withholding_tax under article of the brazilian constitution the loan involved in the parana ii decision was a net loan the brazilian supreme court justice reporting the case distinguished the parana i--1st panel decision and reasoned as follows there is no further debate on whether withholding of income_tax can be demanded in the remittance of interest to another country by virtue of art sole paragraph of law-decree of december coupled with art of law-decree of may re big_number plenary session d j of october p and i ruled this way in the re big_number sp on march what is at issue however is the application of the sole paragraph of art of the law-decree notwithstanding the immunity guaranteed to the remitter by virtue of art iii a by the federal constitution the first division in re big_number the parana i--1st panel decision held as follows the tax is payable even though the corporation by constitutional law is immune for otherwise the beneficiary of the immunity would not be the state but the foreign creditor i believe that the precedent invoked the parana i-- 1st panel decision does not apply to the present case in fact it has been expressly stipulated that at any time and for any reason any fiscal or parafiscal ie tax burden shall be the responsibility of the state of parana it is argued that said contractual provision does not matter in the unraveling of the dispute because the beneficiary of the interest would be the foreign creditor which is not immune but such is not so in my opinion because according to the sole paragraph of art of decree-law the constitutionality of which also is not at issue the creditor is not responsible for the payment of income_tax the aforementioned sole paragraph states explicitly for purposes of this article it is considered that the fact generating taxation is the remittance to another country and the remitter is the contribuente now in the present case the generating fact is the remittance of interest on the loan owed by the state of parana and the remittance being done it is indisputable that it will be the contribuente however the state is immune by virtue of art of the federal constitution in my view the conclusion is incontrovertible that the burden of the payment falls on the remitter and in the present case this a unit of the federation is immune that is not obligated to pay the tax there is no need to fear that the foreign creditor shall benefit from the immunity of the debtor in view of the sole paragraph of art of decree- law neither is the creditor of the interest abroad the contribuente but rather the remitter on occasion of the remittance in its date decision in state of minas gerais v federative republic of brazil hereinafter for convenience referred to as the minas gerais decision the full brazilian supreme court held that the state of minas gerais and its state highway department were not required to pay withholding_tax on interest remittances they made as repass borrowers with respect to their resolution repass loans because they were immune from such withholding_tax under article of the brazilian constitutiondollar_figure the reporting brazilian supreme court justice justice stated in minas gerais the reporting brazilian supreme court nowadays there is no further doubt on the subject after summula no establishing a position derived from art of decree-law no of date as follows withholding of income_tax is due on interest remitted abroad based on a loan agreement we must thus now address the other continued reasoned that resolution which authorizes the repassing of the foreign loan confers upon the repass borrower the status of a foreign_currency borrower and concluded that the repass borrower could avail itself of its tax immunitydollar_figure the brazilian supreme court in minas gerais further held that certain mixed capital companies were required to pay withholding_tax on interest remittances they made as repass borrowers with respect to their resolution repass loans because these mixed capital companies did not enjoy immunity from taxation as they have the same status under the brazilian constitution as private companiesdollar_figure on date the full brazilian supreme court issued its decision unanimously rejecting the objections of the state of parana highway department in its appeal from the parana i--1st panel decision hereinafter for convenience referred to as the continued argument invoked by the plaintiffs the remittances are from the state of minas gerais and thus enjoy the benefit of reciprocal tax immunity granted under art of the constitution a summula is a statement of a legal proposition that the brazilian supreme court feels is firmly established under brazilian law in the case of a resolution repass net loan the repass borrower generally must also provide the repass lender with the funds to pay the withholding_tax on the repass lender's interest remittances to the foreign lender however as noted in our findings if the repass lender is entitled to a pecuniary benefit the repass lender must then pass on the benefit to the repass borrower the minas gerais decision does not specifically state whether the resolution repass loans involved were net loans or gross loans however see supra note parana i--full bench decision the reporting brazilian supreme court justice agreed with the parana i--1st panel decision's reasoning that the remitter's immunity from taxation under article of the brazilian constitution should not prevent the imposition of the withholding_tax on gross loan interest remittances abroad because a contrary holding would allow the foreign creditor and not the state to be the beneficiary of the immunity he concluded by stating that as this was the foundation of the challenged ruling and since this issue did not consider the ruling cited for comparison the claimed divergence does not exist in the present case on date a panel of the brazilian supreme court issued its unanimous decision in municipality of santo andre v federal union hereinafter for convenience referred to as the santo an expert witness for petitioner joao guerra guerra explained that the state highway department appealed the parana i--1st panel decision to the full brazilian supreme court because the decision's holding appeared to conflict with the parana ii decision's holding although guerra acknowledged that the reporting justice in parana i--full bench concluded that there was no actual conflict between the two decisions guerra maintained that this did not necessarily mean the reporting justice accepted the parana ii decision's net-loan-versus-gross- loan rationale guerra claimed that any points relating to whether the particular loan in parana i--full bench was a gross loan or net loan may not have been brought to the supreme court's attention and the reporting justice may not have understood the distinction between a net loan and a gross loan while we agree that in all likelihood the brazilian supreme court in parana i--full bench was aware of the holding it reached in parana ii we do not accept guerra's other contentions if the highway department's appeal were based on parana ii's holding as guerra propounded then the supreme court in parana i--full bench in all substantial likelihood would have had to have considered parana ii's net-loan-versus-gross-loan rationale andre i decision holding that the municipality did not have to pay withholding_tax on its interest remittances as repass borrower with respect to a resolution repass loan to construct a municipal supply center the loan involved in the santo andre i decision was a net loan the reporting brazilian supreme court justice noted the prior parana i--1st panel and parana ii decisions but adopted and utilized the parana ii decision's rationale for distinguishing the parana i--1st panel decision this justice stated that the decision rendered in santo andre i was oriented in the same line of jurisprudence as the parana ii decision on date a panel of the brazilian supreme court issued its ruling not to recognize the brazilian government's appeal in federal union v municipal prefecture of santo andre hereinafter for convenience referred to as the santo andre ii decision the loan to the municipality in santo andre ii was a resolution repass net loan in its appeal the brazilian government argued that the parana ii decision was distinguishable and did not support holding the municipality to be immune from payment of withholding_tax as the foreign loan in parana ii had been directly made to the state of parana d the parties' expert sec_1 petitioner's experts petitioner offered testimony on the applicable brazilian law concerning the central bank's liability for withholding_tax on its restructuring debt interest remittances from four expert witnesses geraldo ataliba ataliba a brazilian university professor who specializes in constitutional taxation eivanny da silva da silva a brazilian tax lawyer who served as a top-level brazilian irs official from through and was one of the principal authors of the date private brazilian irs ruling issued to the central bank joao guerra guerra a brazilian tax lawyer and jose pedreira pedreira a brazilian tax lawyer petitioner's experts were of the opinion that the applicable brazilian law with respect to the central bank's payment of withholding_tax on its net loan interest remittances abroad was correctly presented in the doniak-kahan draft ruling that the brazilian irs never issued in other words they maintained that the central bank was subject_to the same withholding_tax collection and payment rules as non-public-sector entities and was required to pay withholding_tax on all its interest remittances abroad including those with respect to the restructuring debt irrespective of the relending periods of the dfa's and cga's they were further of the opinion that srf did not reflect the applicable brazilian law and was completely insupportable under brazilian law except for perhaps da silva all of petitioner's experts opined that under brazilian law there was no such legal doctrine as the borrowers-to-be theory an expert witness on brazilian law petitioner offered da silva as both a fact witness and even da silva the principal author of the date private brazilian irs ruling issued to the central bank acknowledged that the borrowers-to-be theory was a new_theory that he devised to deal with an atypical situation he asserted that he and luiz patury accioly patury accioly the other top-level brazilian irs official assigned by dornelles to revise the doniak-kahan draft ruling were trying to save face for and avoid embarrassment to the brazilian irs because its prior issuance of srf lacked any legal basis under brazilian lawdollar_figure according to da silva patury accioly who was serving as a brazilian irs official when srf was issued told him that srf had been issued by the brazilian irs because various states and municipalities did not want to be required to pay withholding_tax on their net loan interest remittances abroad most significantly da silva further related that the doniak-kahan draft ruling at the time it was being hotly debated within the brazilian irs and the brazilian government though supported by certain brazilian supreme court decisions da silva attributed the brazilian irs's illegal actions in issuing srf to the fact that brazil was under the control of a military regime as a result he claimed the executive branch of the brazilian government largely could do as it pleased the record however reflects that brazil operated under this military regime until about thus the date brazilian irs private ruling was issued to the central bank during this period of military rule further on cross- examination da silva acknowledged that dornelles had no connection to the military regime more importantly da silva did not address the fact that the position taken in srf was consistent with the brazilian supreme court's parana ii and santo andre i decisions the santo andre i decision was issued on date a date well after the military regime had ended we find this aspect of da silva's testimony not credible including the parana i--1st panel and parana i--full bench decisions was contrary to other brazilian supreme court decisions including the parana ii decision petitioner's experts were of the opinion that certain brazilian supreme court decisions including the parana ii decision holding that public-sector entities were not required to pay withholding_tax on their net loan interest remittances abroad were incorrectly decided they maintained that these supreme court decisions improperly extended and applied the taxation principles of decree-law to foreign_currency loans guerra claimed that the net-loan-versus-gross-loan rationale used in the parana ii decision to distinguish the parana i--1st panel decision was erroneous but he acknowledged that this same rationale was applied and utilized in the santo andre i decision he claimed that this was a repetition of the error some of petitioner's experts were further of the opinion that article of the brazilian constitution would not prevent the central bank and other federal-level autarquias from being subject_to_withholding tax on their net loan interest remittances as article of the constitution they claim prohibits taxation only between the different governmental levels according to them article prevents the federal government of brazil from taxing the assets revenues and operations of state and municipal governmental entities but not the assets revenues and operations of other federal-level governmental entities like the central bank respondent's experts respondent offered testimony on the applicable brazilian law concerning the central bank's liability for withholding_tax on its restructuring debt interest remittances abroad from two expert witnesses paulo bekin and sergio tostes both bekin and tostes were brazilian lawyers respondent's experts were of the opinion that the central bank was not required to pay withholding_tax on its net loan interest remittances because of its immunity from taxation under article of the brazilian constitution and its exemption from withholding_tax under various ordinary laws including decree-law big_number and decree-law big_number under which the central bank is to enjoy the same privileges immunities and exemptions as the national treasury dollar_figure tostes was of the opinion that the central bank was not required to pay withholding_tax on its net loan interest remittances abroad because of its immunity from taxation under article of the brazilian constitution he claimed that brazilian law distinguishes between net loans and gross loans and that withholding_tax would have to be paid_by a public-sector the parties' experts agree that in a strict technical sense immunity from taxation derives from the brazilian constitution whereas an exemption from tax typically is provided by an ordinary law entity like the central bank on its gross loan interest remittances abroad but not on its net loan interest remittances he cited as authority for this proposition the brazilian supreme court's parana ii decision bekin maintained that the central bank would not be required to pay withholding_tax on interest from net loans because it would be granted exemption from payment of withholding_tax under decree- law big_number he believed that decree-law big_number was the authority for the brazilian irs's issuance of srf however on cross- examination he acknowledged that in and the national monetary council had set a minimum loan term of years in order to qualify for exemption under decree-law big_number whereas the phase i and phase ii cga's and dfa's had loan terms of less than years both bekin and tostes were of the opinion that the central bank would be exempt under decree-law big_number from payment of withholding_tax with respect to its restructuring debt interest remittances as the national treasury they maintained would not have to pay withholding_tax to itself if it instead had been the borrower under the dfa's and cga's they pointed out that decree- law big_number provides that the central bank is to enjoy the same privileges and exemptions as the national treasury tostes further noted that the date brazilian irs ruling issued to the central bank acknowledged that the central bank was acting as an agent for the national treasury e determination of the applicable brazilian law petitioner contends that the applicable brazilian law is correctly reflected in the doniak-kahan draft ruling which was never issued by the brazilian irs petitioner asserts that brazilian law does not distinguish between gross loans and net loans it further maintains that certain brazilian supreme court decisions like the parana ii decision are distinguishable because they involved financing of imported goods subject_to decree-law not foreign_currency loans even if article of the brazilian constitution were applicable to public-sector entities' net loan interest remittances abroad petitioner maintains that article prevents taxation only between the different governmental levels thus petitioner contends while article might prevent the brazilian federal government from taxing certain state-level and municipal-level autarquias eg the minas gerais decision article would not prevent the central bank and other federal-level autarquias from being subject_to_withholding tax on their net loan interest remittances abroad alternatively petitioner maintains that this court pursuant to the act of state doctrine must accord conclusive effect to the date brazilian irs private ruling issued to the central bank as even petitioner's own experts generally acknowledged that the borrowers-to-be theory applied in the date brazilian irs ruling did not reflect the applicable brazilian law we will deal with petitioner's act of state argument separately infra respondent on the other hand primarily contends that public- sector entities like the central bank were not required to pay withholding_tax on their net loan interest remittances abroad because of their immunity from taxation under article of the brazilian constitution respondent maintains that this was the applicable law in brazil both before and after as reflected by the brazilian irs's issuance of srf in date and by certain brazilian supreme court decisions including the parana ii and santo andre i decisions respondent further asserts that these supreme court decisions involved foreign_currency net loans not net loans for the financing of imported goods we agree with respondent the record reflects that to help meet the brazilian government's and the central bank's commitment to provide darf's to the foreign lenders during the relending periods of the dfa's and cga's top brazilian irs officials concocted an elaborate legal fiction--the borrowers-to-be theory in light of the states municipalities and other public-sector entities with foreign net loans it was not politically feasible for the brazilian government to change the applicable brazilian law and require all public- sector entities to pay withholding_tax on their net loan interest remittances abroad moreover as these public-sector entities like the central bank were immune from paying withholding_tax on their net loan interest remittances pursuant to article of the brazilian constitution a constitutional amendment presumably would have been required to change the law as a result the doniak- kahan draft ruling was never issued top brazilian irs officials instead devised the borrowers- to-be theory in an effort to circumvent the central bank's tax immunity and limit narrowly the scope of the date private ruling eventually issued as to the central bank's interest remittances during the relending periods under the dfa's and cga's beginning in by doing so their ruling would not directly conflict with existing brazilian law and would have very little if any potential effect upon other net loan borrowings by public- sector entitiesdollar_figure indeed in date during the subsequent phase iii negotiations the brazilians in resisting the efforts of a number of foreign lenders to have the central bank issue darf's with respect to all of its net loan interest remittances to them advised the bac that there was no room for any change in the central bank's tax immunity the brazilians noted among other things that about percent of the total debt to be on cross-examination da silva testified that dornelles upon assigning him and patury accioly to revise the doniak-kahan draft ruling instructed them to adhere to the spirit of the doniak-kahan draft ruling but to keep their opinion within the provisions of srf restructured was exempt from withholding_tax on the grounds of being considered governmental debt petitioner's reliance upon article and article of the national tax code is misplaced article generally provides that an entity's immunity or exemption from tax will not relieve it of its obligation to collect withholding_tax that is due upon its we do not find credible da silva's testimony that the entire technical staff of the brazilian irs believed that the doniak-kahan draft ruling accurately presented the applicable brazilian law with respect to the central bank's net loan interest remittances abroad additionally da silva claimed that it was not necessary to publish the date ruling because the brazilian irs's technical staff were well aware of the correctly applicable brazilian law with respect to public-sector entities' net loan interest remittances abroad--presumably as reflected in the doniak-kahan draft ruling that the brazilian irs never issued we are not convinced by his explanation as to why the date brazilian irs ruling issued to the central bank was a private ruling as an expert witness for respondent noted although the decision to publish a brazilian irs ruling in the brazilian government's official gazette is discretionary the date ruling's position represented such a drastic departure from existing law that in his opinion this ruling should have been published to provide public guidance--if the brazilian irs indeed was changing its interpretation and position with respect to the applicable law pertaining to public-sector entities' net loan interest remittances abroad da silva was silent about what if any immediate efforts the brazilian irs took either to revoke srf or at minimum publicize prospectively apply and enforce its alleged new position on the applicable brazilian law concerning public-sector entities' net loan interest remittances abroad we do not entirely understand petitioner's contention on brief that srf was revoked upon the brazilian irs's issuance of the date private ruling as this private ruling applied only to the central bank and not to other public-sector entities see infra note in fact petitioner's failure to offer evidence concerning such brazilian irs actions to enforce the latter's alleged new position reasonably contemporaneous to its issuance of the date private ruling to the central bank leads us to conclude that this evidence would have been harmful to petitioner's case see 6_tc_1158 affd 162_f2d_513 10th cir income remittances to third parties article generally provides that private agreements concerning the liability to pay taxes are not binding upon the national treasury however the national tax code is a complementary law and cannot override a public-sector entity's immunity from taxation under article of the brazilian constitution similarly petitioner's reliance upon certain normative ruling sec_33 that were issued by the brazilian irs from through is also misplaced these rulings generally hold that immune or exempt entities are required to withhold with respect to their remittances of income to third parties the rationale employed in these rulings is that although the remitter is immune or exempt from payment of brazilian income taxes on its income this immunity or exemption of the remitter does not extend to the beneficiary or recipient of the income thus withholding taxes must be paid_by the remitter on behalf of the recipient unless the recipient of the income is itself immune or exempt from brazilian income_tax however these rulings were issued prior to date and date the respective dates upon which the brazilian supreme court's parana ii decision and srf were issueddollar_figure normative rulings are published in the brazilian government's official gazette and are intended to furnish guidance to and be applicable to the public at large in contrast the date brazilian irs ruling issued to the central bank was a private ruling that applied only to the central bank and not to other public-sector entities the earlier rulings do not distinguish between gross continued on brief petitioner argues that the brazilian supreme court decisions like the parana ii decision which hold that public- sector entities are not required to pay withholding_tax on their net loan interest remittances abroad are distinguishable petitioner maintains that these brazilian supreme court decisions involved financing of imported goods covered under decree-law not foreign_currency loans thus it contends that these supreme court decisions are not applicable to the central bank's restructuring debt interest remittances because the dfa and cga loans to the central bank were foreign_currency loans however some of petitioner's own experts agreed that the loans involved in these brazilian supreme court cases were foreign_currency loans one of petitioner's experts further acknowledged that several of these cases involved repass loans under resolution see infra note indeed in the minas gerais decision the reporting continued loan interest remittances and net loan interest remittances by the immune or exempt entities however the most recent of these rulings cst normative opinion no which was issued on date dealt specifically with net loan interest remittances of tax-exempt foundations this ruling noted that these foundations are generally subject_to the same tax law rules as other private entities except that certain legislation exempts them from income_tax if prescribed requirements are met it held that notwithstanding their exemption from income_tax the foundations were still required to pay withholding taxes even where they have contractually assumed the tax burden this last ruling deals with foundations that are exempt pursuant to a provision of ordinary law and not with public-sector entities that are immune from taxation pursuant to article of the brazilian constitution in the case of a foundation with an ordinary law exemption from income_tax articles and of the national tax code may well apply to override the foundation's ordinary law exemption justice reasoned that resolution conferred upon the public- sector entity repass borrower the status of a foreign_currency borrowerdollar_figure petitioner's experts were of the opinion that those brazilian supreme court decisions like the parana ii decision which hold that public-sector entities are immune from having to pay withholding_tax on their net loan interest remittances abroad were incorrectly decided they maintain that the legal reasoning employed by the brazilian supreme court justices is technically wrong because foreign_currency loans not import financing loans were involved according to petitioner's experts decree-law by its terms applies only to import financing loans and not to foreign_currency loansdollar_figure in our view the crux of parana ii wa sec_35 it is further to be noted that pursuant to its receipt of srf the central bank issued firce and did not require public-sector entities to pay withholding_tax on their net loan interest remittances abroad regardless of whether such interest remittances originated from a currency loan or from financing for the importation of goods examination as follows petitioner's expert guerra testified on cross- q all right however your view is inconsistent with at least some of the brazilian supreme court cases that we discussed yesterday correct a no i don't think it is because if you pay attention to the parana i--1st panel decision it's--the quotation that i made says like-- is exactly that what you have there quoted from the dissent to the lower brazilian federal court of appeals' majority decision is that if--were the state continued continued of--were the state of parana the recipient of the interest on which the union would claim a tax i would recognize the immunity however we are in a different situation in this case in which the recipient of the interest is a third party and in this case the immunity does not apply q i wasn't particularly talking about the parana i--1st panel and parana i--full bench decisions i was talking about some of the other cases we discussed a oh the other the two i would say they should be approached with two qualifications the first one is that they all concern except for one resolution loans which is a different thing and most important in that none of these loans which were dealt with in these other cases were import financing they were all the three or the five of them if you compute all of them straightforward currency loans and as we were discussing yesterday the decree law which the court applied or argued in all these cases only applies to import financing and not to currency loans that's the two main reservations or qualifications that apply to these precedents of the supreme court q so you acknowledge that the supreme court cases we discussed yesterday did not involve import financing correct a yes in the--my--the main criticism they may be subject_to is that although they do not involve import financing they apply one legal provision which applies only to import financing that's the big contradiction of these decisions and that's their weak point q that's the reason you think the decisions are wrong or you are in disagreement with them right a well i disagree with them yes sure q okay continued the distinction it drew between a net loan and a gross loan in order to distinguish the previous holding reached in the parana i-- 1st panel decisiondollar_figure although the parana ii decision cited and discussed the provision in decree-law that deems the borrower remitter to be the contribuente where imported goods are purchased on an installment basis that discussion was in rebuttal of the losing party's argument that the actual beneficiary of the interest was the foreign lender not the state of parana moreover if the parana ii decision was incorrectly decided as petitioner's experts claim we then find it puzzling that over the years no successful challenge to its holding has been made and that the brazilian supreme court has continued to utilize and continued a except for the parana i--1st panel and parana i--full bench decisions i do disagree q you disagree with all the ones that held the borrower was immune a these are the ones they are not different ones da silva indicated in his testimony that he believed the parana i--1st panel decision involved a gross loan whereas the parana ii decision involved a net loan pedreira testified that the parana ii decision definitely involved a net loan guerra maintained that the parana i--1st panel decision possibly did not involve a gross loan he claimed that if the case involved a gross loan there then would be no reason for the state highway department to litigate and dispute payment of the withholding_tax as a victory would not benefit the highway department but only the foreign lender however guerra did agree that the parana ii and santo andre i decisions involved net loans we note that both the parana ii and santo andre i decisions utilized a net-loan-versus-gross-loan rationale to distinguish the parana i--1st panel holding apply the case's net-loan-versus-gross-loan rationale in similar cases involving foreign_currency loans the evidence reflects that this particular point petitioner's experts raise involves an area of brazilian law in which there has been considerable controversy although article of decree-law by its terms seems to be applicable only to import financing loans even petitioner's experts acknowledge that decree-law and the brazilian supreme court decision that upheld the law's validity have caused a great deal of confusion and generated controversy in the area as petitioner's expert gurerra related some key legal principles in connection with the taxation of interest remitted by brazilian borrowers to foreign lenders --namely the national tax code definitions of taxable_event taxpayer tax_base and tax responsible and the scope of the constitutional tax immunity--were neither adequately nor consistently applied by the brazilian supreme court the source of this problem was the brazilian supreme court decision that upheld the validity of decree-law while article of decree-law in defining the borrower remitting the interest abroad to be the contribuente clearly violates the national tax code definitions of taxable_event and taxpayer the majority opinions varied largely and did not express a precise understanding of the national tax code on the main issues of the case subsequently in addressing other cases dealing with these topics the brazilian supreme court was confronted with its conclusion in its decision and found no guidance in the varied opinions that had formed the majority in that precedent it is neither necessary nor appropriate for us to decide whether certain brazilian supreme court decisions including the parana ii decision were technically wrong in part of their legal reasoning because as petitioner's experts assert the brazilian supreme court justices failed to appreciate that decree law applies only to import financing loans not foreign_currency loansdollar_figure of significance for our purposes in determining the applicable brazilian law is that these brazilian supreme court decisions notwithstanding petitioner's experts' criticism of them represent the brazilian supreme court's legal position over the years the brazilian supreme court in parana ii and other similar cases involving foreign_currency loans has consistently held that public-sector entities like the central bank are immune from paying withholding_tax on their net loan interest remittances abroad under article of the brazilian constitution we do not accept petitioner's contention that brazilian law fails to distinguish between net loans and gross loans in situations in which the borrower remitter is a public-sector entity having an immunity from taxation pursuant to article of the brazilian constitution in addition to the expert testimony the parties have offered and the brazilian supreme court cases discussed above other evidence in the record confirms that the we are hesitant to substitute our judgment on a matter of brazilian law for that of the brazilian supreme court justices who reported these decisions in any event this is a matter which we need not resolve as in its subsequent decisions which petitioners' experts agree involved foreign_currency loans the brazilian supreme court has continued to utilize and apply parana ii's net-loan-versus-gross-loan rationale we further note that even the brazilian government and the brazilian irs appear to have attached little if any practical significance to the fact that the loans made to the central bank under the dfa's and cga's were currency loans and not import financing loans central bank under brazilian law was constitutionally immune from having to pay withholding_tax with respect to its net loan interest remittances abroad pursuant to its receipt of srf from dornelles the head of the brazilian irs the central bank in date issued firce and did not require public-sector entities like itself to pay withholding_tax on their net loan interest remittances abroad regardless of whether the interest remittances originated from a currency loan or from an import financing loan da silva a fact witness as well as petitioner's expert witness and the author of the date brazilian irs private ruling issued to the central bank essentially confirmed that during when the brazilian irs's proposed issuance of the doniak- kahan draft ruling that conflicted with srf was being hotly debated within the brazilian government and the brazilian irs certain existing brazilian supreme court decisions including the parana ii decision supported the position taken in srf as a result of this debate dornelles decided that he could not approve the issuance of the doniak-kahan draft ruling to the central bank instead in the date brazilian irs ruling that eventually was issued to the central bank top brazilian irs officials contrived to get around the constitutional tax immunity of the central bank and other public-sector entities through applying the novel borrowers-to-be theory as indicated by the brazilians' comments to the bac in date during the phase iii negotiations although the brazilians were willing to continue applying the borrowers-to-be theory and to negotiate a longer relending period for the phase iii dfa they were unwilling to make any change in the central bank's tax immunity in their comments the brazilians also advised the bac that about percent of the phase iii debt to be restructured was not subject_to_withholding tax because it was governmental debt lastly we reject petitioner's contention that article of the brazilian constitution does not prohibit the brazilian federal government from taxing the assets revenues and operations of federal-level autarquias like the central bank as article petitioner maintains precludes taxation only between the different governmental levels although some of petitioner's experts did give opinions to that effect we agree with respondent's expert tostes that such an interpretation of the constitutional tax immunity of public-sector entities is contrary to the provisions of article and is an unreasonable and questionable construction of article dollar_figure if petitioner's interpretation of article were pertinent part article of the brazilian constitution provides in article the union the states the federal district and the municipalities are forbidden to iii establish a tax on a the assets revenues or services of one another continued correct then a brazilian state would be free to tax the assets revenue and operations of other brazilian states similarly a brazilian municipality could tax other brazilian municipalities petitioner has cited no persuasive brazilian legal authority for this proposition we further note other convincing evidence of record the central bank following its issuance of firce in date did not require withholding_tax to be collected with respect to the net loan interest remittances abroad of all public- sector entities including federal state and municipal autonomous governmental agencies in date during the phase iii negotiations the brazilians in resisting the efforts of foreign lenders to have the central bank issue them darf's and ostensibly pay withholding_tax on all its net loan interest remittances abroad advised the bac that there was no room for any change in the central bank's tax immunity in our opinion the applicable brazilian law with respect to the central bank's restructuring debt interest remittances is as reflected in srf and in certain brazilian supreme court continued paragraph the provisions of letter a of item iii above extends to the autonomous governmental entities as regards the assets revenues and services connected with their essential purpose or resulting therefrom on brief petitioner asserts that to the best of it sec_40 knowledge no banks lending to brazil were aware of srf until date when respondent produced a copy in its continued decisions like the parana ii decision consequently we conclude that under brazilian law public-sector entities like the central bank are not required to pay withholding_tax on their net loan interest remittances abroad because of their immunity from taxation under article of the brazilian constitution f the act of state doctrine as indicated previously we have determined that srf and certain brazilian supreme court decisions including the parana ii decision correctly reflect the applicable brazilian law that public-sector entities are not required to collect and pay over withholding_tax with respect to their net loan interest remittance sec_40 continued status report filed on that date respondent has never explained how or where she obtained srf petitioner also notes certain testimony of employees and representatives of various major international banks that the banks' brazilian counsel had advised them that the central bank was required to pay withholding_tax on its net loan interest remittances abroad the record does not support petitioner's assertion that none of the banks were aware of srf until date alexandre leite who headed citibank-brazil's tax_division testified that after the central bank's issuance of firce in date he concluded that citibank would not be able to persuade the central bank to issue darf's with respect to it sec_432 program net loan interest remittances he stated that with firce there was a ruling from the tax revenue service that any immune entity would not be obliged to issue withholding receipts in remitting interest see supra note we thus do not believe that the major international banks like citibank that were seeking darf's with respect to the central bank's net loan interest remittances to them much less these banks' brazilian counsel were unaware of srf until date the record further fails to disclose what specifically the banks' brazilian counsel told the banks or did not tell the banks with respect to srf abroaddollar_figure petitioner nevertheless contends that the date brazilian irs private ruling issued to the central bank must be accorded conclusive effect under the act of state doctrine on brief petitioner asserts even if respondent were correct and the date brazilian irs private ruling represented a change in the brazilian irs's historical position this would not affect the date ruling's validity respondent regularly defends her ability to revise her rulings as necessary and appropriate in the circumstances therefore the brazilian irs would not have been required to follow an erroneous prior practice any more than respondent would be required to follow such a practice respondent's argument would require this court to disregard the date brazilian irs ruling issued to the central bank and the minister of finance's directive that taxes be withheld on the dfa and cga interest payments respondent argues that the brazilian irs compromised brazilian tax law and that this court must rule against the brazilian irs on a question of brazilian tax law thus respondent invites the court to violate the act of state doctrine by declar ing invalid and thus ineffective as 'a rule_of decision for the courts of this country ' the official act of a foreign sovereign 493_us_400 in amoco corp v commissioner tcmemo_1996_159 we held that an egyptian tax department determination reflected the applicable egyptian law and rejected the commissioner's argument that this tax department determination could have been successfully challenged we stated that whether the tax department's determination could have been successfully challenged was unclear because at the time there was no existing precedent that focused on the precise issue involved we further stated that on the facts presented we perceived no reason to delve into the motives of a foreign government in connection with its tax determinations the instant case is distinguishable from amoco in the principal contemporary formulation of the act of state doctrine the u s supreme court in 376_us_398 stated rather than laying down or reaffirming an inflexible and all-encompassing rule in this case we decide only that the judicial branch will not examine the validity of a taking of property within its own territory by a foreign sovereign government extant and recognized by this country at the time of suit in the absence of a treaty or other unambiguous agreement regarding controlling legal principles even if the complaint alleges that the taking violates customary international law the act of state doctrine thus generally precludes judicial examination of the lawfulness of a taking by a foreign sovereign of property located in its territory whether under the law of that foreign_country under international law or under the law or policy of the forum restatement foreign relations law 3d sec_443 cmt d dollar_figure although the act of state doctrine has predominantly been applied in cases involving a foreign sovereign's expropriation of private property the doctrine has also been applied to other types of acts by foreign sovereigns id cmt c reporter's note the burden of establishing the act and its character as an act of state is on the party invoking the doctrine 806_f2d_344 2d cir restatement supra sec_443 cmt i reporter's note the act of state doctrine is to be contrasted with the u s courts' well-established refusal to enforce a foreign country's penal or revenue laws 376_us_398 restatement foreign relations law 3d sec_443 cmt i reporter's note the act of state doctrine applies to acts such as constitutional amendments statutes decrees and proclamations and in certain circumstances to physical acts restatement supra sec_443 cmt i reporter's note in the instant case the date brazilian irs ruling issued to the central bank was a private ruling petitioner's experts did not elaborate on whether the central bank under brazilian law was legally compelled to accept and follow the ruling thus it appears that the central bank possibly could have disputed that it was subject_to_withholding tax on its restructuring debt interest remittances during the relending periods of the dfa's and cga's and sought review in the brazilian courts in light of favorable existing brazilian supreme court precedents such as the parana ii decision in all substantial likelihood any effort by the central bank to dispute the ruling by resorting to the brazilian judicial system would have been successful particularly since even petitioner's own experts generally acknowledged that there was no such legal doctrine as the borrowers-to-be theory under brazilian law the borrowers-to-be theory itself contravened a number of rules of brazilian taxation the record further reflects that although brazil was under a military regime until about the brazilian courts still functioned during this period of military ruledollar_figure moreover the although petitioner's expert da silva testified that srf was issued in date when brazil was under a military continued date private ruling still conflicted with srf despite the efforts of top brazilian irs officials in devising the borrowers-to-be theory to distinguish from srf the central bank's restructuring debt interest remittances during the relending periods of the dfa's and cga'sdollar_figure we conclude that petitioner has failed to establish that the act of state doctrine is applicable petitioner has not shown that the date brazilian irs ruling was anything more than perhaps an administrative advisory opiniondollar_figure we are thus not required to accord conclusive effect to the date brazilian irs ruling issued to the central bank rule a republic of the philippines v marcos supra g conclusion we hold that the central bank was not required under brazilian law to pay withholding_tax on its restructuring debt continued regime he also indicated that the brazilian courts had more leeway than the brazilian congress he related that brazil had been under this military regime from through date we note that the brazilian supreme court's parana ii and minas gerais decisions were issued respectively in and in during this period when brazil was under military control the brazilian irs ever revoked srf see supra note as indicated above the record does not reflect that although the finance minister directed the central bank to begin paying this withholding_tax by the last business_day of the month following the month in which the central bank started withholding his action was merely in response to the central bank's request in the consulta that it be granted a waiver of any late payment penalties as only the finance minister had the authority to extend the time for payment and to waive such penalties interest remittances to petitioner during the relending periods of the dfa's and cga's petitioner is thus not legally liable for these alleged central bank withholding_tax payments nissho iwai am corp v commissioner t c pincite sec_1_901-2 income_tax regs see the pemex case ii central bank issue our holding on the central bank liability issue requires us to decide the central bank issue against petitioner as petitioner is not legally liable for the brazilian tax we hold that the withholding_tax purportedly paid_by the central bank on its restructuring debt interest remittances to petitioner is a noncompulsory amount and not a tax to brazil under sec_1 e income_tax regs and is not creditable to petitioner sec_1_901-2 income_tax regs petitioner has not argued that even if these alleged withholding_tax payments were not required and exceed the amount of petitioner's actual brazilian tax_liability they are still potentially creditable to petitioner pursuant to sec_1_901-2 income_tax regsdollar_figure we do not the regulations provide relief in certain limited circumstances to taxpayers who reasonably interpret foreign law but overpay their actual foreign tax_liability among other things the amount of foreign tax paid must be determined by the taxpayer in a manner that is consistent with a reasonable interpretation and application of the substantive and procedural provisions of foreign law further an interpretation of foreign law is not considered reasonable if there is actual or constructive notice eg a published court decision to the taxpayer that the interpretation is likely erroneous also while a taxpayer generally may rely on advice obtained in good_faith from competent foreign tax advisers the taxpayer must have continued decide whether these alleged withholding_tax payments in fact were made by the central bankdollar_figure continued disclosed to them the relevant facts see sec_1_901-2 income_tax regs in any event on the record presented in the instant case petitioner has failed to establish it would be eligible for such relief as previously discussed petitioner's assertion that no banks lending to brazil were aware of srf until date is untrue we do not believe that certain major international banks like citibank much less these major international banks' brazilian counsel were unaware of srf and the brazilian supreme court's parana ii decision see supra note moreover notwithstanding the date brazilian irs private ruling issued to the central bank even some of the employees and representatives of these major international banks who testified at trial indicated that they were skeptical of the ruling's borrowers-to-be theory the parties disagree over whether the central bank actually paid withholding_tax on its restructuring debt interest remittances to foreign lenders during the relending periods of the cga's and dfa's beginning in at trial petitioner offered the testimony of an employee of banco do brazil the brazilian national treasury's agent for payment of taxes the banco do brazil employee was offered by petitioner as an expert witness with respect to the manner in which banco do brazil accounted for its withholding_tax payment collections he examined one purported withholding_tax payment of the central bank on its restructuring debt interest remittances which he selected at random and verified that certain entries had been made on banco do brazil's books reflecting banco do brazil's receipt of the central bank's purported withholding_tax payment however as we noted in our findings it is not known whether the central bank was reimbursed by the national treasury for its restructuring debt withholding_tax payments or whether the central bank received the pecuniary benefit based on such withholding_tax payments petitioner's expert acknowledged that he had not inquired into whether the central bank received the pecuniary benefit or whether any other transactions took place resulting in a refund being made of the central bank's withholding_tax payments although we do not decide the payment issue the central bank's actual receipt of the pecuniary benefit would be highly probative evidence confirming its actual payment of this withholding_tax if the brazilian government reimbursed the central bank for these withholding_tax payments because the central bank was acting continued iii subsidy pecuniary benefit issue sec_4 f temporary income_tax regs fed reg date provides f amount of income_tax paid or accrued- in general a credit is allowed under sec_901 for the amount of income_tax that is paid_or_accrued to a foreign_country subject_to the provisions of paragraph f the amount of income_tax paid_or_accrued is determined separately for each taxpayer subsidies- i general_rule an amount is not income_tax paid_or_accrued to a foreign_country to the extent that- a the amount is used directly or indirectly by the country to provide a subsidy by any means such as through a refund_or_credit to the taxpayer and b the subsidy is determined directly or indirectly by reference to the amount of income_tax or the base used to compute the income_tax imposed by the country on the taxpayer ii indirect subsidies a foreign_country is considered to provide a subsidy to a person if the country provides a subsidy to another person that- a is owned or controlled directly or indirectly by the same interests that own or control directly or indirectly the first person or b engages in a business transaction with the first person but only if the subsidy received by such other person is determined directly or indirectly by reference to the amount of income_tax or the base used to compute the income_tax imposed by the country on the first person with respect to such transaction continued as the brazilian government's agent then the central bank in all likelihood would not receive the pecuniary benefit based on such tax_payments substantially identical provisions are made in sec_1 e income_tax regs pursuant to sec_4 f ii temporary income_tax regs supra and sec_1_901-2 income_tax regs the existence of an indirect subsidy does not depend upon a finding that the u s taxpayer derived an actual economic benefit it is sufficient that another person who engages in a transaction with the u s taxpayer has received a subsidy that was based on the amount of tax paid norwest corp v commissioner f 3d pincite0 continental ill corp v commissioner f 2d pincite 36_fedclaims_30 thus subsidies received by resolution repass lenders and repass borrowers also fall within the letter as well as the spirit of the indirect subsidy provision of the temporary and final regulations as the repass lender is required by brazilian law to pass along the pecuniary benefit to the repass borrowers norwest corp v commissioner f 3d pincite continental ill corp v commissioner f 2d pincite affg on this issue tcmemo_1988_318 bankers trust new york corp v united_states supra pincite further this court and other courts including the u s courts of appeals for the seventh and eighth circuits have upheld the validity of the indirect subsidy provision of the temporary regulations and have held that u s taxpayer-lenders are required to reduce the amount of their potentially creditable brazilian withholding taxes by the pecuniary benefit the brazilian government provided to their brazilian borrowers norwest corp v commissioner f 3d pincite0 continental ill corp v commissioner f 2d pincite nissho iwai am corp v commissioner t c pincite bankers trust new york corp v united_states supra at dollar_figure petitioner argues that the subsidy to the taxpayer language in the temporary and final regulations requires an economic benefit analysis and asserts that petitioner itself received no economic benefit from the pecuniary benefit the brazilian government provided to brazilian borrowers petitioner points out that in the case of resolution repass loans it did not even know the identity of the repass borrowers who received the pecuniary benefit it contends that if the regulations are applied to require reduction of the brazilian withholding_tax potentially creditable to petitioner by the pecuniary benefit the brazilian borrowers received then the regulations are invalid we disagree we hold that pursuant to sec_4 f ii temporary income_tax regs supra and sec_1_901-2 income_tax regs the brazilian withholding_tax potentially creditable to petitioner must be reduced by the pecuniary benefit the non-tax- immune borrowers received we further hold that the indirect the position set forth in the temporary and final regulations has been codified in sec_901 which is effective for foreign taxes paid_or_accrued in taxable years beginning after date tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2532 see nissho iwai am corp v commissioner t c pincite n subsidy provisions of the temporary and final regulations are valid norwest corp v commissioner f 3d pincite0 continental ill corp v commissioner f 2d pincite nissho iwai am corp v commissioner supra pincite in light of our holdings on the legal liability and central bank issues ie that the withholding_tax purportedly paid_by the central bank on its restructuring debt interest remittances to petitioner is not a potentially creditable tax to petitioner we need not reach the issue of whether any pecuniary benefit the central bank received represents an indirect subsidy for purposes of sec_1 e ii income_tax regs compare the pemex case with amoco corp v commissioner tcmemo_1996_159 to reflect concessions by the parties decision will be entered under rule
